


Exhibit 10.16

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

ARBORS OF HARBOR TOWN JOINT VENTURE,

A TENNESSEE GENERAL PARTNERSHIP, AS SELLER

 

AND

 

FINPAR 4, L.L.C., A TENNESSEE LIMITED LIABILITY COMPANY,

 AS BUYER

 

FOR

 

ARBORS HARBOR TOWN APARTMENTS

 

Shelby County, Memphis, Tennessee

JV 333054

 

--------------------------------------------------------------------------------


 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

Table of Contents

 

ARTICLE 1

PURCHASE AND SALE

 

 

ARTICLE 2

BASIC TERMS

 

 

ARTICLE 3

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

 

 

3.1

Representations, Warranties, and Covenants by Seller

 

3.2

No Other Representations and Warranties by Seller

 

3.3

Representations, Warranties, and Covenants by Buyer

 

3.4

Buyer’s Reliance on Own Investigation; “AS-IS” Sale

 

 

ARTICLE 4

THE TRANSACTION

 

 

 

4.1

Escrow

 

4.2

Purchase Price

 

 

4.2.1

Earnest Money

 

 

4.2.2

Retention and Disbursement of Earnest Money

 

 

4.2.3

Cash at Closing

 

4.3

Conveyance by Deed

 

 

 

ARTICLE 5

TITLE AND SURVEY

 

 

 

5.1

Title Commitment

 

5.2

Survey

 

5.3

Subsequent Matters Affecting Title and Survey

 

5.4

Effect of Approval Notice

 

 

 

ARTICLE 6

CONDITION OF THE PROPERTY

 

 

 

6.1

Inspections

 

 

6.1.1

Inspection of Property

 

 

6.1.2

Inspection of Due Diligence Documents

 

6.2

Entry onto Property

 

6.3

Environmental Matters

 

 

6.3.1

Buyer’s Environmental Investigation

 

 

6.3.2

Seller’s Environmental Reports

 

6.4

Approval and Termination

 

 

6.4.1

Buyer’s Approval Notice

 

 

6.4.2

Buyer’s Right to Terminate

 

 

6.4.3

Seller’s Right to Terminate

 

6.5

Service Contracts

 

6.6

Management and Leasing of the Property

 

--------------------------------------------------------------------------------


 

ARTICLE 7

CLOSING

 

 

 

7.1

Buyer’s Conditions Precedent to Closing

 

7.2

Seller’s Conditions Precedent to Closing

 

7.3

Deposits in Escrow

 

 

7.3.1

Seller’s Deposits

 

 

7.3.2

Buyer’s Deposits

 

 

7.3.3

Joint Deposits

 

 

7.3.4

Other Documents

 

7.4

Costs

 

7.5

Prorations

 

 

7.5.1

Generally

 

 

7.5.2

Like-Kind Exchange (Proration)

 

7.6

Insurance

 

7.7

Close of Escrow

 

7.8

Possession

 

7.9

Recorded Instruments

 

7.10

Tenant Notice

 

 

 

ARTICLE 8

CONDEMNATION AND CASUALTY

 

 

ARTICLE 9

NOTICES

 

 

ARTICLE 10

SUCCESSORS AND ASSIGNS

 

 

ARTICLE 11

BROKERS

 

 

ARTICLE 12

COVENANT NOT TO RECORD

 

 

ARTICLE 13

DEFAULT

 

 

 

13.1

Default By Buyer

 

13.2

Default By Seller

 

 

 

ARTICLE 14

NON-DEFAULT TERMINATION

 

 

ARTICLE 15

INDEMNITIES

 

 

 

15.1

Seller Indemnity

 

15.2

Buyer Indemnity

 

15.3

Unknown Environmental Liabilities

 

15.4

Release

 

15.5

Survival

 

 

 

ARTICLE 16

MISCELLANEOUS

 

 

 

16.1

Survival of Representations, Covenants, and Obligations

 

16.2

Attorneys’ Fees

 

16.3

Publicity

 

--------------------------------------------------------------------------------


 

 

16.4

Captions

 

16.5

Waiver

 

16.6

Time

 

16.7

Controlling Law

 

16.8

Severability

 

16.9

Construction

 

16.10

Like-Kind Exchange

 

 

16.10.1

Assignment of Rights to Agreement to Qualified Intermediary

 

 

16.10.2

Reassignment

 

16.11

Execution

 

16.12

Amendments

 

16.13

Entire Agreement

 

RECEIPT BY ESCROWHOLDER

 

Exhibits

 

 

 

 

 

Exhibit A -

 

Special Warranty Deed

Exhibit B -

 

Assignment and Assumption of Leases

Exhibit C -

 

List of Existing Environmental Reports

Exhibit D -

 

Exceptions to Representations and Warranties

Exhibit E -

 

Certificate of Non-Foreign Status

Exhibit F - 1

 

Northwestern’s Certificate of Corporate Authorization

Exhibit F - 2

 

Harbor Town Partner’s Certificate(s) of Corporate Authorization

Exhibit G -

 

Bill of Sale

Exhibit H -

 

Seller’s Certificate

Exhibit I -

 

Buyer’s Certificate

Exhibit J -

 

List of Service Contracts and Long Term Service Contracts

Exhibit K -

 

Assignment and Assumption of Service Contracts and Other Obligations

Exhibit L -

 

Approval Notice

Exhibit M -

 

Affidavits as to Debts, Liens, Parties in Possession, and Gap Coverage

Exhibit N -

 

Tenant Notice

Exhibit O -

 

Assignment and Assumption of Real Estate Purchase and Sale Agreement
Intentionally Omitted

Exhibit Q -

 

Federal National Mortgage Association Survey Requirements

 

--------------------------------------------------------------------------------


 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered
into as of the Effective Date (as defined below) between ARBORS OF HARBOR TOWN
JOINT VENTURE, a Tennessee general partnership (hereinafter referred to as
“Seller”), and FINPAR 4, L.L.C., a Tennessee limited liability company
(hereinafter referred to as “Buyer”).

 

RECITALS

 

A.            Seller is the owner of a leasehold interest in that certain real
property and improvements thereon commonly known as “Arbors Harbor Town
Apartments” consisting of one (1) multifamily housing community consisting of an
aggregate of 345 living units located at 671 Harbor Edge Drive in the city of
Memphis, County of Shelby, State of Tennessee, all as more specifically defined
in Article 2 hereof (the “Property”).

 

B.            Pursuant to that certain Lease Agreement, dated as of May 1, 1990,
Seller will obtain title to the land on which the improvements are located on or
prior to conveyance of the Property to Buyer.

 

C.            Seller desires to sell the Seller’s interest in the Property to
Buyer and Buyer desires to purchase the Seller’s interest in the Property from
Seller.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto intending to be legally bound hereby, agree
as follows:

 

ARTICLE 1

PURCHASE AND SALE

 

1.1          Subject to the terms and conditions contained herein, Buyer agrees
to purchase from Seller, and Seller agrees to sell to Buyer, the Property (as
defined in Article 2, below).

 

ARTICLE 2

BASIC TERMS

 

As used herein, the following Basic Terms are hereby defined to mean:

 

A&C Agreement

 

The Access and Confidentiality Agreement between Seller and Buyer dated as of
September 20, 2011

 

 

 

Approval Date

 

Friday, November 18, 2011

 

 

 

Buyer’s Address for Notice

 

Carter-Haston Real Estate Services, Inc.
Attn: John Carter
3301 West End Ave
Suite 200

 

--------------------------------------------------------------------------------


 

 

 

Nashville, TN 37203
Telephone: (615) 577-4657
E-Mail: jcarter@carterhaston.com

 

 

 

 

 

With a required copy to:
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
Attn: Laurence M. Papel
Baker Donelson Center
211 Commerce Street
Suite 800
Nashville, TN 37201
Telephone: (615) 726-5656
E-Mail: lpapel@bakerdonelson.com

 

 

 

Buyer’s Taxpayer Identification Number

 

45-3304811

 

 

 

Closing Date

 

Thursday, December 8, 2011, or (i)such later date as postponed by the terms of
Subsection 5.3(a); or (ii) such later date as postponed by Seller in order for
Seller to terminate its obligations with respect to the Bonds (as defined in
Section 3.1 (d)), which date shall not be later than December 21, 2011

 

 

 

 

 

Provided, if closing occurs on any date other than December 8, 2011, Seller
shall provide Buyer with no less than five (5) days prior written notice of the
Closing Date

 

 

 

Earnest Money

 

Five Hundred Thousand Dollars ($500,000)

 

 

 

Initial Earnest Money

 

Two Hundred Fifty Thousand Dollars($250,000)

 

 

 

Additional Earnest Money

 

Two Hundred Fifty Thousand Dollars ($250,000)

 

 

 

Effective Date

 

Friday, October 28, 2011

 

 

 

Escrowholder

 

First American Title Insurance Company
30 North La Salle Street, Suite 2700
Chicago, IL 60602
Attn: Paula Podvin
Telephone: (312) 917-7258
Fax: (630) 799-8716

 

--------------------------------------------------------------------------------


 

 

 

E-Mail: ppodvin@firstam.com

 

 

 

Involved Seller Representative(s)
(re: Representations, Warranties, and Covenants by Seller)

 

Dennis Rainosek, Senior Vice President, Portfolio Management;

 

 

Tonia Bertaldo, property manager

 

 

 

 

 

Dean Steib, regional property manager

 

 

 

Long-Term Service Contracts

 

ADT-Alarm Monitoring
Comcast-Cable Service
Key Track- Key System
Turfmaster- Landscaping
Mac-Gray- Laundry Room

 

 

 

Materiality Limit
(re: Casualty and Condemnation)

 

One Million Dollars ($100,000.00)

 

 

 

Property

 

Seller’s interest in the land described in Schedule 1 to Exhibit A attached
hereto, together with all rights, privileges, and easements appurtenant to the
land (hereinafter referred to as the “Land”), together with the following:
(a) all buildings, improvements, and structures located on the Land (hereinafter
referred to as the “Improvements” and, together with the Land, the “Real
Property”); (b) all personal property owned by Seller which is used in the
operation of the Real Property and located thereon, including all fixtures,
appliances, furniture, furnishings, equipment, supplies, signage and lighting
systems, computers and computer-related equipment in the property management
office located on the Property but excluding all software (hereinafter referred
to as the “Personal Property”); (c) all of Seller’s interest in any and all
Tenant Leases (as defined below), including those agreements entered into after
the Effective Date pursuant to Section 6.7 hereof, and any and all Service
Contracts (as defined below), affecting the Real Property to which Seller is a
party and which (i) Seller chooses to assign and (ii) Buyer chooses to have
assigned to it and to assume pursuant to the provisions of Subsection 6.4.1
hereof; and (d) all rights Seller may have to use the name Arbors Harbor Town
Apartments, or any other names or trademark relating thereto (except there shall
be no assignment of the name

 

--------------------------------------------------------------------------------


 

 

 

Gables or any derivitive thereof or any trademark related thereto), as it
relates to the operation of the Real Property, and such other rights, interests,
and properties as may be specified in this Agreement to be sold, transferred,
assigned, or conveyed by Seller to Buyer.

 

 

 

Purchase Price

 

Thirty-One Million, Five Hundred Thousand Dollars ($31,500,000)

 

 

 

Seller’s Address for Notice

 

Northwestern Investment Management Company, LLC
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attn: Thomas O. Rabenn
Telephone: 414-665-5858
Fax: 414-625-5858
E-Mail: thomasrabenn@northwesternmutual.com

 

 

 

 

 

Gables Residential
2925 Briarpark, Suite 1220
Houston, TX 77042
Attn: Dennis Rainosek
Telephone: (713) 267-7027
Fax: 713-784-4650
E-Mail: drainosek@gables.com

 

 

 

with copies to:

 

The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attn: Susan Koleas, Paralegal
Telephone: (414) 665-1566
Fax: (414) 625-1566
E-Mail: susankoleas@northwesternmutual.com

 

 

 

 

 

Belz Investco GP
100 Peabody Place, Suite 1400
Memphis, TN 38103
Attn: Jimmie Williams
Telephone: (901) 260-7270
Fax: 901-762-7271
E-Mail: jimmie.williams@belz.com

 

 

 

 

 

Henry Turley Company
65 Union Avenue, Suite 1200
Memphis, TN 38103
Attn: Henry Turley

 

--------------------------------------------------------------------------------


 

 

 

Telephone: (901) 255-2120
Fax: 901-527-8943
E-Mail: hturley@henryturley.com

 

 

 

 

 

Harkavy Shainberg Kaplan & Dunstan PLC
6060 Poplar Avenue, Suite 140
Memphis, TN 38119
Attn: Michael D. Kaplan
Fax: 901-866-5412
E-Mail: mkaplan@harkavyshainberg.com

 

 

 

Seller’s Broker

 

CB Richard Ellis Memphis Multifamily, LLC
Attn: Blake Pera
5855 Ridge Bend Road
Memphis, TN 38120
Telephone: (901) 260-1156

 

 

 

Service Contracts

 

Any and all contracts and service agreements, other than Long Term Service
Contracts, affecting the Property to which Seller is a party and which Buyer
chooses to assume pursuant to this Agreement.

 

 

 

Tenant Leases

 

All leases of residential apartment units in the Improvements

 

 

 

Title Insurer

 

First American Title Insurance Company
414 Union Street, Suite 1205
Nashville, TN 37219
Attn: Billy Rosenberg
Telephone: (615) 256-6601
Fax: (615) 256-6604
E-Mail: brosenberg@firstam.com

 

ARTICLE 3

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

3.1                               Representations, Warranties, and Covenants by
Seller.  Subject to the limitations set forth in Sections 3.2 and 15.1 hereof,
Seller hereby represents and warrants that:

 

(a)                                 Seller has the full legal power, authority,
and right to execute, deliver, and perform its obligations under this Agreement,
and Seller’s performance hereunder has been duly authorized by all requisite
action on the part of Seller and no remaining action is required to make this
Agreement binding on Seller.

 

(b)                                 There are no employees of Seller working at
the Property.

 

--------------------------------------------------------------------------------


 

(c)                                  Neither Seller, any person or entity owning
(directly or indirectly) a ten percent (10%) or greater ownership interest in
Seller, nor any guarantor and/or indemnitor of the obligations of Seller
hereunder:  (i) is now or shall become, a person or entity with whom Buyer is
restricted from doing business with under regulations of the Office of Foreign
Assets Control (“OFAC”) of the Department of the Treasury (including, but not
limited to, those names on OFAC’s Specially Designated Nationals and Blocked
Person list) or under any statute, executive order (including, but not limited
to, the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action:  (ii) is now or shall become, a person or entity
with whom Buyer is restricted from doing business with under the International
Money Laundering Abatement and Financial Anti-Terrorism Act of 2001, or the
regulations or orders thereunder:  and (iii) is not knowingly engaged in, and
shall not engage in, any dealings or transaction, or be otherwise associated
with such persons or entities described in (i) and (ii) above.

 

(d)                                 The Property is encumbered by a First
Leasehold Deed of Trust with Assignment of Rents and Leases and Security
Agreement, dated as of May 1, 1990, which will be released as of the Closing
Date, and is financed with proceeds of $16,350,000 Memphis Center City Revenue
Finance Corporation Multi-Family Housing Revenue Refunding Bonds (Arbors of
Harbor Town Project), Series 1990 (“Bonds”), which will be no longer outstanding
as of the Closing Date.

 

(e)                                  To Seller’s Actual Knowledge (as defined
below), except as set forth in Exhibit D attached hereto, as of the Effective
Date:

 

(1)                                 Seller has received no written notice, not
subsequently cured, from any governmental entity citing Seller for a violation
of any law, ordinance, order, or regulation which is applicable to the present
use and occupancy of the Property.

 

(2)                                 The rent roll attached hereto and
incorporated herein as Schedule 2 to Exhibit B is true, correct, and complete as
of the date specified thereon (to be updated as of the Closing Date), such list
containing the identification of each space in the Property and, for each such
space, the name of the tenant, the date of the Tenant Lease, the Tenant Lease
expiration date and the monthly rent.

 

(3)                                 In connection with Tenant Leases, (i) Seller
has received no written claim from any tenant alleging that Seller has defaulted
in performing any of its obligations under any of the Tenant Leases that has not
been cured or otherwise resolved, (ii) no material defaults exist under any of
the Tenant Leases on the part of the tenant thereunder.  Buyer hereby
acknowledges that actions or disputes with respect to tenants at the Property
may be commenced and be pending between the Effective Date and the Closing Date,
any one or more of which may accelerate into a tenant default.  Seller shall
revise Exhibit D and promptly deliver the same to Buyer upon the occurrence of
any new tenant default occurring prior to the Closing Date, along with any
notice(s) with respect to such default or other written communication in
connection therewith.  Buyer hereby agrees that such tenant defaults described
on Exhibit D, as it may be revised, provided that any matters added to Exhibit D
after the Effective Date are in the ordinary course of the operation of the
Property and do not materially vary in extent or character from those so
described by Seller on Exhibit D as of the

 

--------------------------------------------------------------------------------

 

Effective Date, if any, shall not relieve Buyer from its obligations, or extend
Buyer’s rights in any manner, under the Agreement.

 

(4)           Seller has not been served in any litigation, arbitration, or
other judicial, administrative, or other similar proceedings involving or
related to the Property which is currently pending and which would have a
material impact on Buyer’s ownership or operation of the Property.

 

(5)           The list of contracts and other service agreements attached hereto
as Schedule 2 to Exhibit K is true, correct, and complete as of the date
specified thereon (to be updated as of the Closing Date), and Seller has
received no written claim from any party thereto alleging a default by Seller in
performing any of its obligations under any of the contracts or service
agreements, that has not been cured or otherwise resolved.

 

(6)           Seller has received no written governmental notice of any actual
or threatened condemnation of the Property or any part thereof.

 

(7)           Except as may be set forth in the Existing Environmental
Report(s), as defined in Subsection 6.3.2 hereof, Seller has received no written
notice from any governmental agency with respect to (i) any Hazardous Material
contamination on the Real Property, or (ii) any investigation, administrative
order, consent order, agreement, litigation, or settlement with respect to any
Hazardous Material or Hazardous Material contamination that is in existence with
respect to the Real Property.  As used herein, “Hazardous Material” means any
hazardous, toxic or dangerous waste, substance, or material, as currently
defined for purposes of (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, or (b) any other federal,
state, or local law, ordinance, rule, or regulation applicable to the Property
and establishing liability standards or required action as to reporting,
discharge, spillage, storage, uncontrolled loss, seepage, filtration, disposal,
removal, use, or existence of a hazardous, toxic, or dangerous waste, substance,
or material.

 

Buyer hereby acknowledges that (i) Seller makes no representations or warranties
concerning any patents, trademarks, copyrights, or other intellectual property
rights and (ii)  “Seller’s Actual Knowledge,” upon which all of the
representations and warranties set forth in this Article are based, means only
the current actual knowledge of the Involved Seller Representative(s), without
conducting any investigations whatsoever, or inquiry or review of files in
Seller’s possession or control in connection with this transaction or the making
of the representations contained in this Article.  Seller shall promptly notify
Buyer of any event or circumstance which makes any representation or warranty by
Seller in this Agreement untrue.  At Closing, as defined in Section 7.7 hereof,
Seller shall deliver to Buyer a Seller’s Certificate in the form of Exhibit H
attached hereto.  Buyer agrees that the sole and exclusive remedy for a breach
of any representation or warranty by Seller (either herein or in the Seller’s
Certificate) shall be as set forth in Section 15.1 hereto, subject to any
limitations set forth therein.

 

3.2                               No Other Representations and Warranties by
Seller.  Except as set forth in Section 3.1 hereof and the representations
expressly set forth in any document executed by Seller and delivered to Buyer at
Closing, Seller makes no other, and specifically negates and disclaims any other
representations, warranties, promises, covenants, agreements, or guarantees of
any kind or character whatsoever, whether express or implied, oral, or written,
past, present, or future, with respect to the Property, including,

 

--------------------------------------------------------------------------------


 

without limitation:  (i) the ownership, management, and operation of the
Property; (ii) title to the Property; (iii) the physical condition, nature, or
quality of the Property, including, without limitation, the quality of the soils
on and under the Real Property, and the quality of the labor and materials
included in the Improvements or Personal Property; (iv) the fitness of the
Property for any particular purpose; (v) the presence or suspected presence of
Hazardous Material on, in, under, or about the Property (including, without
limitation, the soils and groundwater on and under the Real Property); (vi) the
compliance of the Real Property with applicable governmental laws or
regulations, including, without limitation, the Americans with Disabilities Act
of 1990, environmental laws and laws or regulations dealing with zoning or land
use; or (vii) the past or future operating results and value of the Property
(which matters described in clauses (i)-(vii) above are hereinafter collectively
referred to as “Condition and Quality of the Property”).

 

3.3                               Representations, Warranties, and Covenants by
Buyer.  Buyer hereby represents and warrants to Seller that:

 

(a)           Buyer has the full legal power, authority, and right to execute,
deliver, and perform its legal obligations under this Agreement, and Buyer’s
performance hereunder has been duly authorized by all requisite action on the
part of Buyer, and no remaining action is required to make this Agreement
binding on Buyer.

 

(b)           Buyer shall deliver to Seller, pursuant to the provisions of
Subsection 6.3.1 hereof, any and all environmental reports on or concerning the
Property that will be prepared by Buyer or on Buyer’s behalf.

 

(c)           All documents and information relating to the Property which are
disclosed to or obtained by Buyer pursuant to the A&C Agreement  (“Property
Information”) shall be held by Buyer in strict confidence.  Buyer shall not
disclose Property Information to any third party except (a) to Buyer’s investors
and/or to its lenders, professional advisors, outside counsel, and employees
(“Buyer Parties”), and if so disclosed, then only to the extent necessary to
facilitate Buyer’s evaluation of the condition of the Property or its financing
of the same on a “need-to-know” basis; (b) a required disclosure to any
governmental, administrative, or regulatory authority having or asserting
jurisdiction over either Buyer, Seller, or the Property; or (c) to any person
entitled to receive such information pursuant to a subpoena or other legal
process.  Notwithstanding the foregoing, Property Information shall not include
the following: (i) information which has been or becomes generally available to
the public other than as a result of a disclosure by Buyer in violation of this
Agreement; or (ii) information which was available to Buyer on a
non-confidential basis prior to its disclosure to Buyer by Seller.  Buyer shall
inform all Buyer Parties to whom it has disclosed Property Information of the
confidential nature of the same, and Buyer shall be responsible in the event
that such Buyer Parties fail to treat such Property Information confidentially.

 

(d)           Buyer has, or will have, as of the Closing Date, the financial
capacity to perform its obligations under this Agreement.

 

(e)           Neither Buyer, any person or entity owning (directly or
indirectly) a ten percent (10%) or greater ownership interest in Buyer, nor any
guarantor and/or indemnitor of the obligations of Buyer hereunder:  (i) is now
or shall become, a

 

--------------------------------------------------------------------------------


 

person or entity with whom Seller is restricted from doing business with under
regulations of the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury (including, but not limited to, those named on OFAC’s Specially
Designated Nationals and Blocked Persons list) or under any statute, executive
order (including, but not limited to, the September 24, 2001, Executive Order
Blocking Property and Prohibiting  Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action; (ii) is
now or shall become, a person or entity with whom Seller is restricted from
doing business with under the International Money Laundering Abatement and
Financial Anti-Terrorism Act of 2001, or the regulations or orders thereunder;
and (iii) is not knowingly engaged in, and shall not engage in, any dealings or
transaction, or be otherwise associated with such persons or entities described
in (i) and (ii) above.

 

Buyer shall promptly notify Seller of any event or circumstance which makes any
representation or warranty by Buyer under this Agreement untrue.  At Closing,
Buyer shall deliver to Seller a Buyer’s Certificate in the form of Exhibit I
attached hereto.  The provisions of Subsections 3.3(b) and (c) shall survive the
termination of this Agreement indefinitely.  Seller agrees that the sole and
exclusive remedy for a breach of any representation or warranty by Buyer (either
herein or in the Buyer’s Certificate) shall be as set forth in Section 15.2
hereto, subject to any limitations set forth therein.

 

3.4                               Buyer’s Reliance on Own Investigation; “AS-IS”
Sale.

 

(a)           Buyer agrees and acknowledges that, as of the Closing Date, Buyer
shall have made such feasibility studies, investigations, title searches,
environmental studies, engineering studies, inquiries of governmental officials,
and all other inquiries and investigations as Buyer shall deem necessary to
satisfy itself as to the Condition and Quality of the Property.

 

(b)           Except as represented and warranted by Seller pursuant to the
terms and provisions of Section 3.1 hereof, or in any document required to be
executed by Seller and delivered to Buyer at Closing, Buyer acknowledges and
agrees that, at Closing, Buyer shall buy the Property in its then condition, “AS
IS, WHERE IS,” with all faults and solely in reliance on Buyer’s own
investigation, examination, inspection, analysis, and evaluation.  Buyer is not
relying on any statement or information made or given, directly or indirectly,
orally or in writing, express or implied, by Seller, its agents or broker as to
any aspect of the Property, including without limitation, the Condition and
Quality of the Property (as defined in Section 3.2 hereof), but rather, is and
will be relying on independent evaluations by its own personnel or consultants
to make a determination as to the physical and economic nature, condition, and
prospects of the Property.

 

(c)           The agreements and acknowledgments contained in this Section 3.4
constitute a conclusive admission that Buyer, as a sophisticated, knowledgeable
investor in real property, shall acquire the Property solely upon its own
judgment as to any matter germane to the Property or to Buyer’s contemplated use
or investment in the Property, and not upon any statement, representation or
warranty by Seller or any agent or representative of Seller (including Seller’s
Broker), which is not expressly set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

(d)           Notwithstanding anything in this Agreement to the contrary, as a
sophisticated and knowledgeable investor in real property, Buyer is aware that
mold, water damage, fungi, bacteria, indoor air pollutants or other biological
growth or growth factors (collectively called “Indoor Air Pollutants”) may exist
at the Property and that such Indoor Air Pollutants may be undiscoverable during
routine or invasive inspections, ownership, or operations of the Property.  In
evaluating its purchase of the Property and determining the Purchase Price,
Buyer has taken (or shall take) these matters into account, and Buyer shall
assume, at Closing, the risk of all Indoor Air Pollutants, including, without
limitation, those resulting from patent or latent construction defects.

 

(e)           If Buyer converts or attempts to convert the Property into a
condominium form of ownership, Buyer shall include in any purchase agreement,
offering statement, marketing statement, or other marketing materials,
substantially the following statement: “The project and the Improvements at the
Property were originally constructed for rental rather than sale, and each prior
owner and its [members, and its members] wholly-owned affiliates, subsidiaries,
agents, employees, officers, directors, trustees, or other representatives of
the foregoing, have no liability for construction defects or warranties related
thereto.” In the event of any subsequent sale of the Property without prior
conversion to a condominium form of ownership, Buyer shall include the
requirements of this subsection in its sale contract with any subsequent buyer.

 

The provisions of this Section 3.4 shall survive Closing.

 

ARTICLE 4

THE TRANSACTION

 

4.1                               Escrow.  In order to effectuate the conveyance
contemplated by this Agreement, the parties hereto agree to open an escrow
account with Escrowholder.  A copy of this Agreement shall be delivered to, and
receipt thereof shall be acknowledged by, Escrowholder upon full execution
hereof by Seller and Buyer.

 

4.2                               Purchase Price.  Subject to the provisions
hereof, Buyer agrees to pay the Purchase Price for the Property to Seller as
follows:

 

4.2.1                     Earnest Money.  Within two (2) business days following
full execution of this Agreement, Buyer shall deposit with Escrowholder the
Initial Earnest Money in cash or other immediately payable funds.  Failure of
Buyer to timely deposit the Initial Earnest Money with Escrowholder shall
constitute a default by Buyer hereunder.  At the expiration of the Inspection
Period, as defined in Subsection 6.1.1 hereof, if Buyer chooses to proceed under
the terms of this Agreement and has delivered to Seller and Escrowholder the
Approval Notice pursuant to the provisions of Subsection 6.4.1 hereof, Buyer
shall simultaneously deposit with Escrowholder the Additional Earnest Money in
cash or other immediately payable funds.  Failure of Buyer to timely deposit the
Additional Earnest Money with Escrowholder shall constitute a default by Buyer
hereunder.  The Initial Earnest Money and Additional Earnest Money are
hereinafter collectively referred to as the “Earnest Money.”

 

4.2.2                     Retention and Disbursement of Earnest Money.  If the
transaction contemplated by this Agreement closes in accordance with the terms
and conditions of this Agreement,

 

--------------------------------------------------------------------------------


 

then, at Closing, the Earnest Money and all interest earned thereon shall be
applied against the Purchase Price.  In the event of a default by Buyer, the
Earnest Money shall be delivered to Seller pursuant to the terms herein and all
interest earned thereon shall be paid to Seller.  The Earnest Money shall be
held in an interest-bearing account at a federally-insured bank in the name of
Buyer.  Escrowholder shall not disburse any of the Earnest Money except in
accordance with (a) this Agreement; (b) written instructions executed by both
Buyer and Seller; or (c) as follows:

 

If Buyer or Seller, by notice to Escrowholder, makes demand upon Escrowholder
for the Earnest Money (the “Demanding Party”), Escrowholder shall, at the
expense of the Demanding Party, give notice of such demand (the “Notice of
Demand”) to the other party (the “Other Party”).  If Escrowholder does not
receive notice from the Other Party contesting such disbursement of the Earnest
Money within five (5) business days from the date on which the Notice of Demand
was given, Escrowholder shall disburse the Earnest Money to the Demanding
Party.  If Escrowholder does receive notice from the Other Party contesting such
disbursement of the Earnest Money within five (5) business days from the date on
which the Notice of Demand was given, then Escrowholder shall thereafter
disburse the Earnest Money only in accordance with written instructions executed
by both Buyer and Seller, or if none, then in accordance with a final,
non-appealable court order.

 

Seller and Buyer shall indemnify and hold Escrowholder harmless from all costs
and expenses incurred by Escrowholder, including reasonable attorneys’ fees, by
reason of Escrowholder being a party to this Agreement, except for any costs and
expenses (a) incurred by Escrowholder as a result of any failure by Escrowholder
to perform its obligations under this Agreement or (b) arising out of the
negligence or misconduct of Escrowholder.  In the event of any disagreement
between Seller and Buyer resulting in adverse claims or demands being made in
connection with the Earnest Money, Escrowholder, upon written notice to Seller
and Buyer, may commence an interpleader action and deposit the Earnest Money
with a court of competent jurisdiction.

 

4.2.3                     Cash at Closing.  Buyer shall pay to Seller, by
depositing with Escrowholder, in cash or other immediately payable funds, the
Purchase Price (against which the Earnest Money plus the accrued interest
thereon shall be applied) held by Escrowholder, plus costs to be paid by Buyer
pursuant to Section 7.4 hereof, and plus or minus prorations and adjustments
shown on the closing statements executed by Buyer and Seller, all in accordance
with Section 7.5 of this Agreement.

 

4.3                               Conveyance by Deed.  Subject to the provisions
hereof, on the Closing Date Seller shall convey title to the Property to Buyer
by a special warranty deed (the “Deed”) substantially in the form of Exhibit A
attached hereto, subject to the Permitted Exceptions as determined pursuant to
Section 5.1 of this Agreement. If necessary, the form of Deed shall be modified
so as to be recordable in the jurisdiction where the Property is located.

 

ARTICLE 5

TITLE AND SURVEY

 

5.1                               Title Commitment.  Seller has, prior to the
Effective Date, delivered or caused  First American Title Insurance Company to
deliver to Buyer, a title commitment (the “Commitment”) with respect to the
Property, together with a legible copy of each instrument that is listed as an
exception in the Commitment, with the cost thereof to be paid in accordance with
Section 7.4 hereof.  Buyer shall have five (5) days after the Effective Date to
examine same and to notify Seller in writing of its objections to title (all
items so objected to being hereinafter referred to as the “Objectionable
Items”).  All matters affecting title to the Property as of the date of the
Commitment, except those specifically and timely

 

--------------------------------------------------------------------------------


 

objected to by Buyer in accordance with this Section, shall be deemed approved
by Buyer and shall be deemed to be “Permitted Exceptions.”  If Buyer timely
notifies Seller of any Objectionable Items, Seller may, but shall not be
obligated to, cure or remove same; however, Seller agrees to consult with Title
Insurer in order to determine which Objectionable Items, if any, Title Insurer
is willing to remove, all with no action required on the part of Seller. 
Anything in this Agreement to the contrary notwithstanding, Seller shall, prior
to closing, cure any monetary liens created by Seller.

 

If Seller and/or Title Insurer does cure or remove all such Objectionable Items,
Buyer shall have no further right to terminate this Agreement pursuant to this
Article except with respect to subsequent matters affecting title and survey as
set forth in Section 5.3 herein.  Such Objectionable Items shall be deemed cured
or removed if Title Insurer issues a revised Commitment to issue, at Closing, an
ALTA  Owner’s Policy of Title Insurance in the amount of the Purchase Price in
favor of Buyer, with such Objectionable Items having been removed as exceptions
or insured over by Title Insurer.  Seller shall notify Buyer, within
ten (10) days after Seller’s receipt of Buyer’s notice of Objectionable Items,
as to which Objectionable Items Seller and/or Title Insurer are willing or able
to cure or remove (“Seller’s Election”); and if no such notice is given within
such time period, Seller shall be deemed to have elected not to cure any of the
Objectionable Items.  If Seller is unwilling or unable to cure some or all of
the Objectionable Items, Buyer shall, as its sole and exclusive remedy in such
event, make an election in writing (“Buyer’s Election”), within
five (5) business days after receipt by Buyer of Seller’s Election (or the
expiration of the time period for Seller to make Seller’s Election if Seller
fails to send notice of Seller’s Election) either:

 

(a)           to accept title to the Property subject to the Objectionable Items
which Seller is unwilling or unable to cure (all such items being thereafter
included in “Permitted Exceptions”), in which event the obligations of the
parties hereunder shall not be affected by reason of such matters, the sale
contemplated hereunder shall be consummated without reduction of the Purchase
Price, and Buyer shall have no further right to terminate this Agreement
pursuant to this Article; or

 

(b)           to terminate this Agreement in accordance with Article 14 hereof.

 

If Seller has not received Buyer’s Election within such five (5) business day
period, Buyer shall be deemed conclusively to have elected to accept title to
the Property in accordance with paragraph (a) above.

 

At Closing, Seller shall provide Title Insurer with an Affidavit as to Debts,
Liens, Parties in Possession, and GAP Coverage in the form of Exhibit M attached
hereto, which form has been approved and accepted by Title Insurer. Under no
circumstances shall Seller be obligated to give Title Insurer any certificate,
affidavit, or other undertaking of any sort which would have the effect of
increasing the potential liability of Seller over that which it would have by
giving Buyer the Special Warranty Deed required hereunder.  Pursuant to the
terms of Section 5.4 hereof, Seller’s receipt of Buyer’s Approval Notice shall
be deemed to be Buyer’s approval of the condition of title to the Property.

 

5.2                               Survey.  Seller has provided Buyer with
updated as-built surveys (from the October 11, 2011 (Phase 2) and October 11,
2011 (Phase 3) revisions previously provided to Buyer) of the Property
(“Survey”) which, prior to Closing, shall be certified to Buyer, the Title
Company and Buyer’s Lender and which shall comply with the survey requirements
of the Federal National Mortgage Association and the Federal Home Loan Mortgage
Corporation, attached hereto as Exhibit Q.   If as a result of reviewing the
Survey, Buyer determines there are additional exceptions to title other than
Permitted Exceptions which, in Buyer’s judgment, would adversely affect Buyer’s
intended use of the Property, such items shall,

 

--------------------------------------------------------------------------------


 

if and only if Buyer shall give written notice thereof to Seller no later than
ten (10) days from the Effective Date, be deemed “Objectionable Items,” and, if
Buyer shall so give notice to Seller, then the rights and obligations of Buyer
and Seller with regard to such Objectionable Items shall be as set forth in
Section 5.1 hereof.  Pursuant to the terms of Section 5.4 hereof, Seller’s
receipt of Buyer’s Approval Notice shall be deemed to be Buyer’s approval of the
Survey.

 

5.3                               Subsequent Matters Affecting Title and
Survey.  If Buyer’s survey or the title insurance policy which would otherwise
be delivered to Buyer at Closing, reflects as exceptions, any items other than
Permitted Exceptions, such items shall, if and only if Buyer shall give written
notice thereof to Seller no later than the Closing Date, be deemed
“Objectionable Items,” and if Buyer shall so give notice to Seller, then:

 

(a)           the Closing shall be postponed to the first business day which is
twenty (20) days after the Closing Date, or such earlier date as may be mutually
agreed to between Buyer and Seller; and

 

(b)           the rights and obligations of Buyer and Seller with regard to such
Objectionable Items shall be as set forth in Section 5.1 hereof.

 

5.4                               Effect of Approval Notice.  Notwithstanding
anything contained herein to the contrary, except for any title matters which
may arise subsequent to Buyer’s approval of the Permitted Exceptions and which
Buyer provides Seller with notice of pursuant to the provisions of Section 5.3
hereof, any Approval Notice sent by Buyer to Seller pursuant to the provisions
of   Subsection 6.4.1 hereof shall be deemed to be Buyer’s approval of the
Survey and condition of title to the Property pursuant to the provisions of
Sections 5.1 and 5.2 hereof.

 

ARTICLE 6

CONDITION OF THE PROPERTY

 

6.1                               Inspections.

 

6.1.1                     Inspection of Property.  BUYER HAS BEEN EXPRESSLY
ADVISED BY SELLER TO CONDUCT AN INDEPENDENT INVESTIGATION AND INSPECTION OF THE
PROPERTY (subject to the provisions hereof), UTILIZING EXPERTS AS BUYER DEEMS
NECESSARY.  Subject to the provisions of Section 15.2 and Subsection 6.3.1
hereof, from the Effective Date until the Approval Date (the “Inspection
Period”), Buyer shall have the right to conduct, at its own expense, an
inspection of the Property to determine, among other things, the Condition and
Quality of the Property (as defined in Section 3.2 hereof).

 

Subject to Section 6.2 hereof, Buyer and its contractors and agents, may enter
upon the Property for purposes of examining its terrain, access thereto and
physical condition, conducting engineering and/or feasibility studies,
conducting site analysis and making any test or inspection Buyer may deem
necessary related to the Property; provided, however, any “Phase II” (as such
term is commonly used in the industry), or other invasive testing shall require
the prior written consent of Seller, which consent may be granted or withheld in
Seller’s sole and absolute discretion.  During the Inspection Period, Seller
will provide Buyer and its representatives with reasonable access to the
Property subject to the provisions of Section 6.2 hereof.

 

6.1.2                     Inspection of Due Diligence Documents.  Upon written
request, Buyer may have access to, and may copy at Buyer’s sole expense, the
following items relating to the Property which

 

--------------------------------------------------------------------------------


 

are in the possession or control of the management agent:  (i) copies of the
income and expense operating statements for the Property for the most recent
three (3) calendar years and the partial current year; (ii) Tenant Leases, along
with a standard form lease, if any; (iii) the real property tax assessment and
tax bills with respect to the Property for the past three (3) years;
(iv) utility bills which have been the obligation of Seller for the preceding
twelve (12)  months; (v) available licenses and permits, if any; (vi) all
Service Contracts which Seller is proposing to assign, including any and all
amendments thereto; (vii) available soils reports, if any; (viii) any tenant
files; and (ix) any documents not listed above, which are to be made available
to Buyer pursuant to the A&C Agreement.

 

6.2                               Entry onto Property.  Notwithstanding anything
contained herein to the contrary, Buyer, its contractors and/or agents, may only
enter onto the Property during the Inspection Period, provided Buyer has
obtained the prior authorization of Seller, and then only in the company of
Seller or its agents.  Seller shall respond to Buyer’s requests for
authorization to enter onto the Property within a reasonable period of time, and
shall cooperate with Buyer in good faith to make arrangements for Seller or its
agents to so accompany Buyer, its contractors and/or agents.  Buyer’s inspection
rights shall be subject to the rights of the tenant(s), including without
limitation, rights of quiet enjoyment, and Buyer agrees that it will not
unreasonably interfere with any tenant or contractor on the Property or Seller’s
operation of the Property.

 

Upon Buyer’s execution of this Agreement, Buyer and/or its agents or contractors
shall continue to obtain and keep in full force and effect, insurance as set
forth below pursuant to the A&C Agreement, with Seller listed as certificate
holder and naming Seller and its wholly-owned affiliates, subsidiaries, and
agents as additional insureds on the Commercial General Liability and Business
Automobile insurance policies, and shall provide Seller with certificates of
insurance satisfactory to Seller evidencing such insurance.

 

The aforesaid coverages shall be maintained throughout the term of this
Agreement and may not be cancelled or terminated by the insurer without thirty
(30) days advance written notice to Seller. Furthermore, any coverage written on
a “Claims-Made” basis shall be kept in force, either by renewal or the purchase
of an extended reporting period, for a minimum period of one (1) year following
the Closing or other termination of this Agreement.  Such insurance shall be
issued by an insurer with an A.M. Best financial strength and size rating of
“A-/XV” or better.  Nothing herein contained shall in any way limit Buyer’s
liability under this Agreement or otherwise.

 

Buyer shall observe, and cause its agents and contractors to observe, all
appropriate safety precautions in conducting Buyer’s inspection of the Property
and perform all work and cause its agents and contractors to perform all work,
in such a manner so as not to cause any damage to the Property, injury to any
person or to the environment, or interference with any ongoing operations at the
Property.  Buyer shall indemnify, defend, and hold Seller and its wholly-owned
affiliates, subsidiaries, agents, employees, officers, directors, trustees, or
other representatives of Seller (collectively, the “Indemnified Parties”)
harmless from and against any losses, damages, expenses, liabilities, claims,
demands, and causes of action (together with any legal fees and other expense
incurred by any of the Indemnified Parties in connection therewith), resulting
directly or indirectly from, or in connection with, any inspection of or other
entry upon the Property (including any investigation of the Property necessary
for completion of Buyer’s Environmental Report and any entry onto the Property
with the authorization of Seller) by Buyer, or its agents, employees,
contractors, or other representatives, including, without limitation, any
losses, damages, expenses, liabilities, claims, demands, and causes of action
resulting, or alleged to be resulting, from injury or death of persons, or
damage to the Property or any other property, or mechanic’s or materialmen’s
liens placed against the Property in connection with Buyer’s inspection
thereof.  Buyer agrees to promptly repair any damage to the Property directly or
indirectly caused by any

 

--------------------------------------------------------------------------------


 

acts of Buyer, or its agents or contractors, and to restore the Property to the
condition that existed prior to Buyer’s entry. Notwithstanding the foregoing,
Buyer shall have no liability or obligation with respect to any adverse
condition which existed at the Property prior to Buyer’s inspection, except to
the extent Buyer’s inspection exacerbates such adverse condition.  This
Section shall survive Closing or other termination of this Agreement.

 

6.3                               Environmental Matters.

 

6.3.1                     Buyer’s Environmental Investigation.  Subject to the
provisions of Section 6.2, during the Inspection Period, Buyer, at its option,
may conduct, at Buyer’s sole cost and expense, any “Phase “I” (as such term is
commonly used in the industry) environmental testing of the Property.  Any
“Phase II” (as such term is commonly used in the industry), or other invasive
testing shall require the prior written consent of Seller, which consent may be
granted or withheld in Seller’s sole and absolute discretion.  Buyer agrees not
to disturb any asbestos which may be located on the Property.

 

Buyer shall, within five (5) business days of Buyer’s receipt, deliver to Seller
any reports or other results of Buyer’s environmental investigation of the
Property (collectively, “Buyer’s Environmental Report(s)”).

 

6.3.2                     Seller’s Environmental Reports.  Seller shall deliver
to Buyer, not later than five (5) business days after the full execution of this
Agreement, copies of all environmental reports in Seller’s possession relating
to the Property that were prepared by third party environmental consultants on
Seller’s behalf (the “Existing Environmental Report(s)”).  The Existing
Environmental Report(s) are listed on Exhibit C attached hereto.  Seller may,
but shall not be required to, commission additional environmental testing of the
Property at any time prior to the Closing Date, the cost of which shall be paid
by Seller (the “Future Environmental Report(s)”).  The Existing Environmental
Report(s) and any Future Environmental Report(s) are hereinafter collectively
referred to as “Seller’s Environmental Reports.”  Seller shall provide Buyer
with a copy of any final Future Environmental Report promptly after Seller’s
receipt of same.  Anything to the contrary herein notwithstanding, Seller shall
have no responsibility or liability with respect to the results or any
inaccuracies in any Seller’s Environmental Report(s), and makes no
representations or warranties whatsoever regarding (i) the completeness of
Seller’s Environmental Report(s); (ii) the truth or accuracy of Seller’s
Environmental Report(s); or (iii) the existence or nonexistence of any hazardous
or toxic wastes or materials in, on, or about the Property.  Further, Seller is
not assigning Seller’s Environmental Report(s) to Buyer, nor granting Buyer any
rights with respect to any environmental firm(s) producing Seller’s
Environmental Report(s).

 

6.4                               Approval and Termination.

 

6.4.1                     Buyer’s Approval Notice.  Buyer shall have the right,
in its absolute discretion, for any reason, to terminate this Agreement by
written notice to Seller given at any time prior to the Approval Date.  If Buyer
does not elect to terminate this Agreement, then, on or before the Approval
Date, Buyer shall deliver to Seller and Escrowholder a written notice (“Approval
Notice”) in the form of Exhibit L attached hereto, without condition, to the
effect that Buyer has approved all aspects of the Property, including, but not
limited to, the Survey and the condition of title to the Property pursuant to
the provisions of Sections 5.1 and 5.2 hereof, and chooses to proceed under the
terms of the Agreement and shall simultaneously deposit with Escrowholder the
Additional Earnest Money, as required in accordance with Subsection 4.2.1
hereof.  Buyer shall also specify in the Approval Notice those Service Contracts
which Buyer elects to have assigned to it, and the failure of Buyer to so
specify shall be deemed to be an election by Buyer to terminate all Service
Contracts.  Notwithstanding anything contained herein to the

 

--------------------------------------------------------------------------------


 

contrary, Buyer hereby agrees to assume and shall have no option to terminate
Long Term Service Contracts as defined in Article 2 hereof so long as the Long
Term Service Contracts are assumable under their current or more favorable
terms.  Seller agrees to cooperate with Buyer in Buyer’s efforts to obtain each
vendor’s approval of assignment to Buyer prior to the Approval Date.  If Buyer
does not timely send the Approval Notice, Buyer will be conclusively deemed to
have terminated this Agreement in accordance with Article 14 hereof.

 

6.4.2                     Buyer’s Right to Terminate.  In addition to Buyer’s
rights under  Subsection 6.4.1, if Seller shall deliver to Buyer any Future
Environmental Report(s) at any time after the date which is ten (10) days prior
to the Approval Date, and if Buyer is not satisfied with the results of the
Future Environmental Report(s) based solely on matters not previously disclosed
or known to Buyer, Buyer shall have the right to terminate this Agreement in
accordance with Article 14 hereof, by giving Seller written notice of such
termination on or before the date which is ten (10) days after Buyer’s receipt
of any Future Environmental Report (“Buyer’s Review Date”).  If Buyer receives
any Future Environmental Reports less than ten (10) days before the Closing
Date, then the Closing shall occur one (1) business day after Buyer’s Review
Date, or such earlier date to which Buyer and Seller may mutually agree.  If
Seller shall not timely receive a notice of termination from Buyer, Buyer shall
be conclusively deemed to have approved the results of any Future Environmental
Report, and Buyer shall have no further right to terminate this Agreement with
respect to matters set forth in this Subsection.

 

6.4.3                     [Intentionally Deleted]

 

6.5                               Service Contracts.  With respect to the
Service Contracts which Buyer has elected not to have assigned to it, as
indicated in the Approval Notice, Seller shall terminate such Service Contracts
effective as of the Closing Date.  If and to the extent that any such Service
Contract is not terminable until a date after the Closing, notwithstanding
Seller’s delivery of the appropriate termination notice, then Buyer shall be
responsible for all obligations under such Service Contract from the Closing
Date until the effective date of termination, not exceed a term of sixty (60)
days.  Seller shall be responsible for any additional termination costs or
obligations.  Seller shall deliver the applicable notices of termination as soon
as practicable following Seller’s receipt of the Approval Notice.

 

6.6                               Management and Leasing of the Property. 
Seller shall lease, manage, maintain and operate the Property, ordinary wear and
tear excepted, from the Effective Date until the day prior to the Closing Date,
in substantially the same manner that Seller has leased, managed, maintained and
operated the Property prior to the Effective Date.  Seller shall terminate any
property management agreement pertaining to the Property, without cost or
expense to Buyer, effective as of the Closing Date.

 

ARTICLE 7

CLOSING

 

7.1                               Buyer’s Conditions Precedent to Closing.  The
obligations of Buyer with regard to Closing under this Agreement are, at its
option, subject to the fulfillment of each and all of the following conditions
prior to or at the Closing:

 

(a)           Seller shall have performed and complied with all the agreements
and conditions required in this Agreement to be performed and complied with by
Seller prior to Closing, and Buyer and Seller agree that Escrowholder may deem
all such items to have been performed and complied with when Seller has
deposited all items in Escrow as required hereunder.

 

--------------------------------------------------------------------------------

 

(b)                                 Title Insurer is prepared to issue its ALTA
Owner’s Policy of Title Insurance in the amount of the Purchase Price showing
title vested in Buyer subject only to the Permitted Exceptions.

 

(c)                                  The representations by Seller contained
herein shall be true and correct in all material respects as of the Closing
Date.

 

If any one or more items listed above have not been satisfied as of the Closing
Date, Buyer shall have the right to terminate this Agreement pursuant to
Article 14 hereof.

 

7.2                               Seller’s Conditions Precedent to Closing.  The
obligations of Seller with regard to Closing under this Agreement are, at
Seller’s option, subject to the fulfillment of all of the following conditions
prior to or at the Closing:

 

(a)                                 Buyer shall have performed and complied with
all the agreements and conditions required by this Agreement to be performed and
complied with by Buyer prior to Closing, and Buyer and Seller agree that
Escrowholder may deem all such items to have been performed and complied with
when Buyer has deposited with Escrowholder all items required hereunder.

 

(b)                                 The representations by Buyer contained
herein shall be true and correct in all material respects as of the Closing
Date.

 

If any one or more items listed above have not been satisfied as of the Closing
Date, Seller shall have the right to terminate this Agreement pursuant to
Article 14 hereof.

 

7.3                               Deposits in Escrow.  On or before the day
preceding the Closing Date:

 

7.3.1                     Seller’s Deposits.  Seller shall deliver to
Escrowholder the following to be held in escrow:

 

(a)                                 Deed in the form of Exhibit A attached
hereto;

 

(b)                                 Certificate of Non-Foreign Status in the
form of Exhibit E attached hereto;

 

(c)                                  Certificate of Authorization in the form of
Exhibit F attached hereto;

 

(d)                                 Bill of Sale in the form of Exhibit G
attached hereto;

 

(e)                                  Affidavit as to Debts, Liens, Parties in
Possession, and GAP Coverage in the form of Exhibit M attached hereto;

 

(f)                                   Seller’s Certificate in the form of
Exhibit H attached hereto; and

 

(g)                                  Seller’s closing instructions to
Escrowholder.

 

7.3.2                     Buyer’s Deposits.  Buyer shall deliver to Escrowholder
the following to be held in escrow:

 

--------------------------------------------------------------------------------


 

(a)                                 Purchase Price less the Earnest Money, plus
costs to be paid by Buyer pursuant to the terms of this Agreement, and plus or
minus prorations and adjustments shown on the closing statement executed by
Buyer and Seller;

 

(b)                                 Buyer’s closing instructions to
Escrowholder; and

 

(c)                                  Buyer’s Certificate in the form of
Exhibit I attached hereto.

 

7.3.3                     Joint Deposits.  Buyer and Seller shall jointly
deposit with Escrowholder the following documents, each executed by persons or
entities duly authorized to execute same on behalf of Buyer and Seller:

 

(a)                                 Closing Statement prepared by Escrowholder
for approval by Buyer and Seller prior to the Closing Date and such closing
statements shall be deposited with Escrowholder after the same has been executed
by Buyer and Seller.  The parties acknowledge that in the event of an Exchange,
as defined in Subsection 16.10.1 hereof, such closing statement shall be
executed by Qualified Intermediary in lieu of Seller or Buyer, as the case may
be.

 

(b)                                 Assignment and Assumption of Tenant Leases
in the form of Exhibit B attached hereto, assigning to Buyer all of Seller’s
right, title, and interest in the Tenant Leases.

 

(c)                                  Assignment and Assumption of Service
Contracts and Other Obligations in the form of Exhibit K attached hereto,
assigning to Buyer all of Seller’s right, title, and interest in the Service
Contracts and other obligations.

 

7.3.4                     Other Documents.  Buyer and Seller shall deposit with
Escrowholder all other documents which are required to be deposited in escrow by
the terms of this Agreement.

 

7.4                               Costs.  Buyer and Seller shall equally share
the cost of (a) a standard ALTA Owner’s Title Insurance Policy; (b) endorsements
to the Owner’s or Lender’s title Insurance Policies (Seller’s half not to exceed
$2,000); (c) Escrowholder’s charge for the escrow; (c) transfer tax;
(e) recording fees for the Deed and other conveyance documents; and (f) the cost
to prepare the Survey.

 

Buyer shall pay the cost of (i) a standard ALTA Lender’s Title Insurance Policy,
with the benefit of simultaneous issue; and (ii) all other costs and expenses of
the sale typically paid by a buyer in Tennessee.  Seller shall pay all other
costs and expenses of the sale typically paid by a seller in Tennessee.

 

Buyer and Seller shall each pay its own legal fees incurred in connection with
the drafting and negotiating of this Agreement and the Closing of the
transaction contemplated herein.

 

--------------------------------------------------------------------------------


 

7.5                               Prorations.

 

7.5.1.                  Generally.  The following items shall be prorated
between Buyer and Seller as of the Closing Date:

 

(a)                                 Taxes and Assessments.  General real estate
taxes and assessments and other similar charges which are a lien on the
Property, but not yet due and payable as of the Closing Date, giving recognition
to any discount for earlier payment, shall be prorated based upon the most
recent tax bill and will be final; provided, however, should there be any
discount available for the payment of taxes prior to the due date, taxes shall
be prorated on such discounted amount.  Any assessments levied against the
Property which are payable on an installment basis and which installments are
due, payable and outstanding on the Closing Date shall be paid by Seller on the
Closing Date

 

(b)                               Rentals, Other Income, and Security Deposits. 
Rentals and other amounts and items of income relating to the Property which
have been collected by Seller, including, if any, (i) rent which relates to the
additional fee charged to any tenant whose Tenant Lease may be on a
month-to-month basis; and (ii) prepaid rents shall be prorated as of the Closing
Date and shall be final as of the Closing Date.  Buyer shall receive a credit at
the Closing for the aggregate amount of (a) refundable tenant security deposits;
and (b) any other refundable deposits due and payable to Seller pursuant to
Tenant Leases to the extent the same are shown on the rent roll provided to
Buyer by Seller.  Seller shall receive a credit at Closing for any outstanding
rents due and payable that are less than thirty (30) days past due for tenants
still in occupancy at the Property.  For any outstanding rents due Seller more
than thirty (30) days past due for tenants still in occupancy at the Property,
if Buyer collects such receivables from any delinquent tenants, Buyer shall
promptly remit any payment received from such delinquent tenants to Seller,
after deducting from such receivables a fifteen percent (15%) collection fee and
such amount necessary to satisfy such tenant’s most recently accrued obligations
first.  Seller hereby retains the right to collect for its own account all rents
due and payable from tenants as of the Closing Date that are no longer in
occupancy at the Property as of the Closing Date.

 

(c)                                  Expenses.  All expenses of operating the
Property which have been prepaid by Seller (except insurance pursuant to
Section 7.6) shall be prorated.  Expenses incurred in operating the Property
that Seller customarily pays and any other costs incurred in the ordinary course
of business or the management and operation of the Property shall be prorated on
an accrual basis.

 

(d)                                 Utilities.  Seller shall receive credit for
assignable utility deposits, if any, which are assigned to Buyer at Buyer’s
request or with Buyer’s consent.  Buyer may, at its election, chose to initiate
its own utility services and place its own deposits with the providers, in which
case there would be no assignments or credits.  To the extent possible, Seller
shall cause all

 

--------------------------------------------------------------------------------


 

utility meters with respect to utility charges which are not payable by tenants,
to be read as of the Closing Date, and Seller shall pay all charges for those
utilities payable by Seller with respect to the Property which have accrued to
and including the Closing Date and Buyer shall pay all such expenses accruing
after the Closing Date.

 

Buyer and Seller agree to estimate any amounts which cannot be determined
accurately as of the Closing Date.  All of the foregoing prorations shall be
final as of the Closing Date.  Prorations and adjustments shall be made by
credits to or charges against the Purchase Price.  For purposes of calculating
prorations, Buyer shall be deemed to be entitled to the income and responsible
for the expenses for the entire day upon which the Closing occurs.  All
prorations shall be made in accordance with customary practice in the county in
which the Property is located, except as expressly provided herein; in the event
of dispute between Buyer and Seller, the advice of Title Insurer shall be
determinative as to what is customary.

 

7.5.2                     Like-Kind Exchange (Proration).  If this transaction
is consummated as an Exchange, as defined in Subsection 16.10.1 hereof, then,
notwithstanding the provisions of Subsection 7.5.1 hereof, certain items which
are a charge to Seller shall be paid by Seller to Buyer at Closing, in cash or
other immediately payable funds, and shall not be deducted from the Purchase
Price.

 

7.6                               Insurance.  The fire, hazard, and other
insurance policies relating to the Property shall be canceled by Seller as of
the Closing Date and shall not, under any circumstances, be assigned to Buyer. 
All unearned premiums for fire and any additional hazard insurance premium or
other insurance policy premiums with respect to the Property shall be retained
by Seller.

 

7.7                               Close of Escrow.  As soon as Buyer and Seller
have deposited all items required with Escrowholder, and upon satisfaction of
Sections 7.1 and 7.2, Escrowholder shall cause the sale and purchase of the
Property to be consummated (the “Closing”) in accordance with the terms hereof
by immediately and in the order specified:

 

(a)                                 Wire Transfer.  Wire transferring the
Purchase Price, less Seller’s Broker’s commission and the amount of costs paid
by Seller at Closing, and plus or minus the amount of any prorations pursuant to
the terms hereof, all as set forth on the closing statement signed by Seller and
Buyer, directly to Seller pursuant to Seller’s written closing instructions. 
Notwithstanding the foregoing, however, in the event Escrowholder receives
written notice that Seller’s rights to the Agreement have been assigned to a
Qualified Intermediary under an Exchange Agreement, then wire transfer the
Purchase Price, less Seller’s Broker’s commission, and the amount of costs paid
by Seller at Closing, and plus or minus the amount of any prorations pursuant to
the terms hereof, all as set forth on the closing statement signed by Seller,
directly to the Qualified Intermediary pursuant to Seller’s written closing
instructions.  If, in the opinion of Escrowholder, the wire transfer cannot be
initiated by Escrowholder on or before noon Central Standard Time on the Closing
Date, then after Escrowholder obtains Seller’s approval upon telephonic
consultation with Seller, the Closing shall be consummated on the next business
day, but the net sales proceeds shall be invested overnight in federal
securities, or in a federally insured bank account, in the name of Escrowholder,
and such net sales proceeds plus the interest earned thereon shall be disbursed
by Escrowholder the next business day, after which

 

--------------------------------------------------------------------------------


 

the Deed shall be recorded.  Such delay of the Closing will not release Buyer or
Seller from their obligations under this Agreement.

 

(b)                                 Recordation.  Recording the Deed.

 

(c)                                  Delivery of Other Escrowed Documents.

 

(i)                                     Joint Delivery.  Delivering to each of
Buyer and Seller at least one executed counterpart of each of the (a) Assignment
and Assumption of Leases; (b) Assignment and Assumption of Service Contracts and
Other Obligations; and (c) closing statement.

 

(ii)                                  Buyer’s Delivery.  Delivering to Buyer the
(a) Bill of Sale; (b) Certificate of Non-Foreign Status; (c) Certificate of
Corporate Authorization; (d) Seller’s Certificate; and (e) Affidavit as to
Debts, Liens, Parties in Possession and GAP Coverage.

 

(iii)                               Seller’s Delivery.  Delivering to Seller the
(a) Buyer’s Certificate, and (b) Assignment and Assumption of Real Estate
Purchase Sale Agreement, if applicable.

 

(d)                                 Broker’s Commission.  Delivering to Seller’s
Broker, the commission as reflected on the closing statement executed by Seller
and Buyer.

 

7.8                               Possession.  As of the Closing Date,
possession of the Property, subject to the rights and interests of tenants in
possession pursuant to the Tenant Leases, along with the following items shall
be delivered to Buyer:

 

(a)                                 Tenant Lease(s).  The original of each
Tenant Lease and any amendments thereto (if available), or a copy of each Tenant
Lease and any amendments thereto in the possession of Seller, if not previously
delivered to Buyer.

 

(b)                                 Service Contracts.  The originals of all
Service Contracts in the possession of Seller that have been assigned to and
assumed by Buyer, if not previously delivered to Buyer.

 

(c)                                  Keys.  Any keys and or key cards to any
door or lock on the Property in the possession of Seller.

 

(d)                                 Licenses and Permits.  All original licenses
or permits or certified copies thereof issued by governmental authorities having
jurisdiction over the Property which Seller has in its possession and which are
transferable.

 

7.9                               Recorded Instruments.  As soon after the
Closing as possible, Escrowholder shall deliver to Buyer the original recorded
Deed, and shall deliver to Seller a copy of the recorded Deed, with recordation
information noted thereon.

 

7.10                        Tenant Notice(s).  On or before the Closing Date,
Seller (or its property manager) and Buyer shall execute a notice to the tenants
of the Property, in the form of Exhibit N attached hereto,

 

--------------------------------------------------------------------------------


 

informing tenants that the Property has been sold by Seller to Buyer. 
Immediately following the Closing, Seller’s property manager shall deliver such
notices to all of the tenants of the Property.

 

ARTICLE 8

CONDEMNATION AND CASUALTY

 

If any condemnation, loss, damage by fire, or other casualty to the Property
occurs prior to the Closing Date, Seller shall give prompt written notice to
Buyer.

 

If any condemnation or taking of the Property, or loss or damage by fire or
other casualty to the Property occurs prior to the Closing, which does not
exceed the Materiality Limit, the Closing shall occur just as if such
condemnation, loss, or damage had not occurred, and Seller shall assign to Buyer
all of Seller’s interest in any condemnation actions and proceeds, or deliver to
Buyer any and all proceeds paid to Seller by Seller’s insurer with respect to
such fire or other casualty; provided, however, that Seller shall be entitled to
retain an amount of such insurance proceeds equal to Seller’s reasonable
expenses, if any, incurred by Seller in repairing the damage caused by fire or
other casualty.  At Closing, in the case of a fire or other casualty, Seller
shall give Buyer a credit on the Purchase Price equal to the lesser of the
estimated cost of restoration or the amount of any deductible, unless Seller has
repaired the damage caused by such fire or other casualty.  Seller shall
maintain “all risk” replacement value insurance coverage in place on the
Property at all times prior to the Closing.

 

In the event, prior to the Closing, of any condemnation of all or a part of the
Property, or loss or damage by fire or other casualty to the Property, which
exceeds the Materiality Limit, at Buyer’s sole option, either:

 

(a)                                 this Agreement shall terminate in accordance
with Article 14 hereof if Buyer shall so notify Seller in writing within
ten (10) days of Buyer receiving notice from Seller of the casualty or
condemnation; or

 

(b)                                 if Buyer shall not have timely notified
Seller of its election to terminate this Agreement in accordance with
paragraph (a) above, the Closing shall occur just as if such condemnation, loss,
or damage had not occurred, without reduction in the Purchase Price, and Seller
shall assign to Buyer all of Seller’s interest in any condemnation actions and
proceeds or deliver to Buyer any and all proceeds paid to Seller by Seller’s
insurer with respect to such fire or other casualty; provided, however, that
Seller shall be entitled to retain an amount of such insurance proceeds equal to
Seller’s reasonable expenses, if any, incurred by Seller in repairing the damage
caused by such fire or other casualty.  At Closing, in the case of a fire or
other casualty, Seller shall give Buyer a credit on the Purchase Price equal to
the lesser of the estimated cost of restoration or the amount of the deductible,
unless Seller has repaired the damage caused by such fire or other casualty.

 

Notwithstanding anything contained herein to the contrary, the insurance
proceeds to be credited or delivered to Buyer pursuant to this Article will
exclude business interruption or rental loss insurance proceeds, if any,
allocable to the period through the Closing Date, which proceeds will be
retained by Seller.  Any condemnation proceeds or business interruption or
rental loss insurance proceeds received by Seller and allocable to the period
after the Closing Date shall be delivered to Buyer.  This provision shall
survive Closing.

 

--------------------------------------------------------------------------------


 

ARTICLE 9

NOTICES

 

All notices, requests, demands, and other communications given pursuant to this
Agreement shall be in writing and shall be deemed to have been duly delivered,
(i) when hand delivered to the addressee; (ii) one (1) business day after having
been deposited, properly addressed and prepaid for guaranteed next-business-day
delivery with a nationally recognized, overnight courier service (e.g., FedEx,
or U.S. Express Mail); or (iii) when received via facsimile or electronic mail
transmission as evidenced by a receipt of such transmission.  All such notices,
requests, or demands shall be addressed to the party to whom notice is intended
to be given at the addresses set forth in Article 2 hereof or to such other
address as a party to this Agreement may from time to time designate by notice
given to the other party(ies) to this Agreement

 

ARTICLE 10

SUCCESSORS AND ASSIGNS

 

Neither this Agreement nor any interest therein shall be assigned or transferred
by Seller.  However, Buyer may assign or otherwise transfer all of its interest
under this Agreement to an entity or entities directly or indirectly controlled
or managed by Buyer (“Assignee”) or its affiliates provided that, in such event,
(i) Buyer and Assignee shall be jointly and severally liable for all of the
representations, warranties, indemnities, waivers, releases and other
obligations and undertakings set forth in this Agreement, and (ii) not less than
ten (10) business days prior to the Closing Date, Buyer shall deliver to Seller
(a) written notice of such assignment in which the exact nature of Assignee’s
affiliation with Buyer is set forth, along with the precise signature block to
be included in all closing documents; and (b) a copy of an Assignment and
Assumption of Real Estate Purchase and Sale Agreement in the form of Exhibit O
attached hereto.  Subject to the foregoing, this Agreement shall inure to the
benefit of, and shall be binding upon, Seller and Buyer and their respective
successors and assigns.

 

ARTICLE 11

BROKERS

 

Buyer and Seller represent to each other that they have dealt with no broker or
other person except Seller’s Broker in connection with the sale of the Property
in any manner which might give rise to any claim for commission.  Seller agrees
to be responsible for payment of Seller’s Broker’s fees only, and does not
assume any liability with respect to any fee or commission payable to any
co-broker or any other party.  No broker or person other than Seller’s Broker is
entitled to receive any broker’s commissions, finder’s fees, or similar
compensation from Seller in connection with any aspect of the transaction
contemplated herein.  It is agreed that if any claims for brokerage commissions
or fees are ever made against Seller or Buyer in connection with this
transaction, all such claims shall be handled and paid by the party whose
actions or alleged commitments form the basis of such claim, and said party who
is responsible shall indemnify and hold the other party harmless against any
claim for brokerage or finder’s fees, or other like payment based in any way
upon agreements, arrangements, or understandings made or claimed to have been
made by Buyer or Seller with any third person.  This provision shall survive the
Closing or other termination of this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE 12

COVENANT NOT TO RECORD

 

Buyer will not record this Agreement or any memorandum or other evidence
thereof.  Any such recording shall constitute a default hereunder on the part of
Buyer.

 

ARTICLE 13

DEFAULT

 

In the event of a default by either Seller or Buyer, the remedies for default
provided for in this Article 13 shall constitute the sole and exclusive remedies
of the other party.

 

13.1                        Default by Buyer.  In the event that Buyer fails to
consummate the Closing on the Closing Date, this Agreement shall automatically
terminate and Seller’s sole and exclusive remedy shall be to retain all Earnest
Money (including all interest thereon) as liquidated damages and both parties
shall thereafter be released of all further liability hereunder, except for the
obligations hereunder which expressly survive the termination of this Agreement.

 

In the event of any default on the part of Buyer other than failure of Buyer to
either timely deliver the Initial Earnest Money or Additional Earnest Money or
to consummate the Closing on the Closing Date, Seller, as its sole and exclusive
remedy, shall have the right, provided (i) Seller has given Buyer written notice
of such default and (ii) Buyer has failed to cure such default within
five (5) business days following such notice being given, to terminate this
Agreement and retain all Earnest Money (including all interest thereon) as
liquidated damages, in which event, both parties shall thereafter be released of
all further liability hereunder, except for the obligations hereunder which
expressly survive the termination of this Agreement.

 

The Earnest Money amount is agreed upon by both parties as liquidated damages,
acknowledging the difficulty and inconvenience of ascertaining and measuring
actual damages and the uncertainty thereof.

 

13.2                        Default by Seller.  In the event of default by
Seller, Buyer, as Buyer’s sole and exclusive remedies, may elect either:  (i) to
terminate this Agreement and receive reimbursement of the Earnest Money
(including all interest thereon) in which event both parties shall be released
of all further liability hereunder, except for the obligations hereunder which
expressly survive the termination of this Agreement; or (ii) to file, within
thirty (30) days of the Closing Date, an action for specific performance of
Seller’s express obligations hereunder, without abatement of, credit against, or
reduction in the Purchase Price.  Neither Escrowholder nor Seller shall be
obligated to return the Earnest Money (including all interest thereon) to Buyer
unless Buyer gives Seller and Escrowholder written notice terminating all of
Buyer’s interest in the Property and this Agreement; provided, however, that
failure of Buyer to give Seller such notice shall not be construed to expand
Buyer’s rights or remedies in any manner.  Further, in the event of termination
of this Agreement as a result of a default by Seller, Seller shall reimburse
Buyer for Buyer’s actual, reasonable, out of pocket third party legal fees and
due diligence costs, each incurred prior to the effective date of such
termination, in a total combined amount not to exceed the sum of One Hundred
Thousand Dollars ($100,000.00), which obligation of Seller shall survive any
termination of this Agreement.  Seller shall cause such reimbursement to be made
to Buyer not later than ten (10) business days after receipt by Seller of paid
invoices or other written evidence of such costs having been incurred by Buyer
and of Buyer’s payment of the same.

 

--------------------------------------------------------------------------------


 

ARTICLE 14

NON-DEFAULT TERMINATION

 

In the event of any termination of this Agreement pursuant to a provision
expressly stating that the provisions of this Article are applicable, the
following provisions shall apply:

 

(a)                                 except for those obligations which expressly
survive termination of this Agreement, neither Buyer nor Seller shall have any
further obligations hereunder; and

 

(b)                                 upon satisfaction of all of Buyer’s monetary
obligations under this Agreement, which shall include Buyer’s obligation to
restore the Property to the condition that existed prior to Buyer’s entry
pursuant to Section 6.2 hereof, the Earnest Money (including interest earned
thereon) shall be returned to Buyer upon Seller’s receipt of (i) written notice
from Buyer expressly acknowledging the termination of all of Buyer’s interest in
the Property and this Agreement; and (ii) all materials provided to Buyer by
Seller or Seller’s agents, and any copies made by Buyer or Buyer’s agents
pursuant to this Agreement, and confirmation that electronic copies of all such
materials have been destroyed or deleted; provided, however, that failure of
Buyer to give Seller such notice shall not be construed to expand Buyer’s rights
or remedies in any manner.

 

ARTICLE 15

INDEMNITIES

 

15.1                        Seller Indemnity.

 

(a)  Effective as of the Closing Date, Seller shall indemnify, defend and hold
Buyer harmless from and against any actual, direct damages (and reasonable
attorneys’ fees and other reasonable legal costs) incurred by Buyer within
one (1) year of the Closing Date (“Limitation Period”) resulting from an
inaccuracy as of the Closing Date in the representations and warranties of
Seller set forth in Section 3.1 hereof, of which inaccuracy Buyer had no
knowledge of on or before the Closing Date.  Such agreement by Seller to so
indemnify, defend and hold Buyer harmless shall be null and void except to the
extent that, prior to the expiration of the Limitation Period, Seller shall have
received notice from Buyer pursuant to Article 9 hereof referring to this
Section and specifying the amount, nature, and facts underlying any claim being
made by Buyer hereunder.  Seller’s liability under this Section 15.1(a) shall be
limited to damages, which, in the aggregate exceed Twenty Five Thousand Dollars
($25,000.00) and (ii) are less than Five Hundred Thousand Dollars
($500,000.00).  In no event shall Seller be liable for consequential, punitive
and/or exemplary damages of any nature whatsoever.

 

(b)  Effective as of the Closing Date, Seller shall indemnify, defend and hold
Buyer harmless from and against any actual, direct damages (but not for any
attorneys’ fees and other legal costs incurred by Buyer if Seller or its insurer
shall conduct the defense) incurred by Buyer with respect to a claim which
(a) is made by a third party alleging a tort committed by Seller or (b) alleges
bodily injury or property damage related to the Property and occurring before
the Closing Date; provided that such claim does not arise out of or in any way
relate to Hazardous Material or Indoor Air Pollutants.

 

--------------------------------------------------------------------------------


 

15.2                        Buyer Indemnity.

 

(a)  Effective as of the Closing Date, Buyer shall indemnify, defend and hold
Seller harmless from and against any actual, direct damages (and reasonable
attorneys’ fees and other reasonable legal costs) incurred by Seller within
one (1) year of the Closing Date (“Limitation Period”) resulting from an
inaccuracy as of the Closing Date in the representations and warranties of Buyer
set forth in Section 3.3, of which inaccuracy Seller had no knowledge of on or
before the Closing Date.  Such agreement by Buyer to so indemnify, defend and
hold Seller harmless shall be null and void except to the extent that, prior to
the expiration of the Limitation Period, Buyer shall have received notice from
Seller pursuant to Article 9 referring to this Section and specifying the
amount, nature, and facts underlying any claim being made by Seller hereunder. 
Buyer’s liability under this Section 15.2(a) shall be limited to damages, which,
in the aggregate, (i) exceed Twenty Five Thousand Dollars ($25,000.00) and
(ii) are less than Five Hundred Thousand Dollars ($500,000.00).  In no event
shall Buyer be liable for consequential, punitive and/or exemplary damages of
any nature whatsoever.

 

(b)  Effective as of the Closing Date, Buyer shall indemnify, defend and hold
Seller harmless from and against any actual, direct damages (but not for any
attorneys’ fees and other legal costs incurred by Seller if Buyer or its insurer
shall conduct the defense) incurred by Seller in connection with or arising out
of a claim which (a) is made by a third party alleging a tort committed by Buyer
or (b) alleges bodily injury or property damage related to the Property
occurring on or after the Closing Date; provided that such claim does not arise
out of or in any way relate to Hazardous Material.

 

(c)  Effective as of the Closing Date, Buyer shall indemnify, defend and hold
Seller harmless from and against any actual, direct damages (and reasonable
attorneys’ fees and other reasonable legal costs) incurred by Seller in
connection with or arising out of any conversion or attempted conversion of the
Property, or any portion thereof, into a condominium form of ownership,
including, without limitation, (i) any claims relating to the inaccuracy or
incompleteness of any condominium public offering statement or any disclosures
made as required by law or otherwise, and (ii) any claim asserted by any
purchaser or prospective purchaser of a condominium unit or any condominium
association or unit owners’ association.

 

15.3                        Unknown Environmental Liabilities.  Unknown
environmental liabilities (as defined below) shall be allocated in accordance
with applicable law.  As used herein, “Unknown Environmental Liabilities” means
future obligations to remediate Hazardous Material contamination located on, or
originating from the Property which occurred on or before the Closing Date, but
only to the extent (a) the underlying Hazardous Material is not disclosed in
Seller’s Environmental Report(s) or Buyer’s Environmental Report(s), (b) neither
Seller nor Buyer has notice of such Hazardous Material as of the Closing Date,
and (c) remediation or other action with respect to such Hazardous Material is
then required by an applicable governmental agency under then current state or
federal environmental laws or regulations and also would have been required
under state or federal environmental laws or regulations existing as of the
Closing Date.  Neither Seller nor Buyer shall solicit the involvement of local,
state or federal governmental agencies in any of the aforesaid determinations,
except only to the extent required by law.

 

15.4                        Release.  Except with respect to Seller’s
indemnification obligations set forth in Section 15.1 hereof and Seller’s
obligations, if any, under Section 15.3 hereof, Buyer, for itself and any of its
designees, successors and assigns, hereby irrevocably and absolutely waives,
releases, and forever

 

--------------------------------------------------------------------------------

 

discharges, and covenants not to file or otherwise pursue any legal action
(whether based on contract, statutory rights, common law or otherwise) against,
the Indemnified Parties with respect to any and all suits, claims, damages,
losses, causes of action, and all other expenses and liabilities relating to
this Agreement or the Property, whether direct or indirect, known or unknown,
contingent or otherwise (including, without limitation, suits, claims, damages,
losses, causes of action, and all other expenses and liabilities relating to the
physical condition of the Property or any portion thereof latent or patent
defects and/or construction defects, environmental laws and/or the presence of
Hazardous Materials or Indoor Air Pollutants), foreseeable or unforeseeable, and
whether relating to any period of time either before or after the Closing Date. 
In connection with this Section 15.4, Buyer hereby expressly waives the benefits
of any provision or principle of federal or state law, or regulation that may
limit the scope or effect of the foregoing waiver and release to the extent
applicable.  Buyer shall include, in any offering statement in the event of a
conversion of the Property to a condominium form of ownership, a release
substantially similar to the foregoing in favor of the Indemnified Parties.

 

15.5        Survival.  All of the provisions of this Article 15 shall survive
the Closing.

 

ARTICLE 16

MISCELLANEOUS

 

16.1        Survival of Representations, Covenants, and Obligations.  Except as
otherwise expressly provided herein, no representations, covenants, or
obligations contained herein shall survive beyond a period of one (1) year
following the Closing Date.

 

16.2        Attorneys’ Fees.  In the event of any litigation between the parties
hereto concerning this Agreement, the subject matter hereof or the transactions
contemplated hereby, the losing party shall pay the reasonable attorneys’ fees
and costs incurred by the prevailing party in connection with such litigation,
including appeals.

 

16.3        Publicity.  Buyer and Seller agree to treat this transaction as
strictly confidential prior to Closing.  Without limiting the foregoing, neither
party will make any public announcement of the transactions contemplated herein,
and will not directly or indirectly contact the Property’s vendors or
contractors until after Closing occurs.  Neither party will publicly advertise
or announce the sale of the Property, except by mutual written consent, until
after the Closing Date.  In no event will either party advertise or announce the
terms of this Agreement, except by mutual written consent.

 

16.4        Captions.  The headings or captions in this Agreement are for
convenience only, are not a part of this Agreement, and are not to be considered
in interpreting this Agreement.

 

16.5        Waiver.  No waiver by any party of any breach hereunder shall be
deemed a waiver of any other or subsequent breach.

 

16.6        Time.  Time is of the essence with regard to each provision of this
Agreement.  If the final date of any period provided for herein for the
performance of an obligation or for the taking of any action falls on a
Saturday, Sunday, or national/banking holiday, then the time of that period
shall be deemed extended to the next day which is not a Saturday, Sunday, or
national/banking holiday.  If the Closing Date provided for herein should fall
on a Friday, Saturday, Sunday, or national/banking holiday, then the Closing
Date shall be deemed extended to the next day which is not a Friday, Saturday,
Sunday,

 

--------------------------------------------------------------------------------


 

or national/banking holiday.  Each and every day described herein shall be
deemed to end at 5:00 p.m. Central Time.

 

16.7        Controlling Law.  This Agreement shall be construed in accordance
with the laws of the state in which the Property is located.

 

16.8        Severability.  If any one or more of the provisions of this
Agreement shall be determined to be void or unenforceable by a court of
competent jurisdiction or by law, such determination will not render this
Agreement invalid or unenforceable, and the remaining provisions hereof shall
remain in full force and effect.

 

16.9        Construction.  Buyer and Seller agree that each party and its
counsel have reviewed, and if necessary, revised this Agreement, and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments, exhibits, or schedules hereto.

 

16.10      Like-Kind Exchange.

 

16.10.1  Assignment of Rights to Qualified Intermediary.  Seller or Buyer may
transfer the Property as part of a forward like-kind exchange pursuant to
Section 1031 of the Internal Revenue Code of 1986 and the regulations
promulgated thereunder, as amended, or as a reverse like-kind exchange under
Revenue Procedure 2000-37 (“Exchange”).  Accordingly, Seller or Buyer may assign
its rights to this Agreement to a third party (“Qualified Intermediary”) and
Seller and Buyer hereby consent to such assignment; provided, however, that such
assignment shall not (i) constitute an assumption by Qualified Intermediary of
Seller’s or Buyer’s obligations hereunder, (ii) release Seller or Buyer of any
of its obligations hereunder, (iii) diminish or affect the rights of Seller or
Buyer hereunder or impose any additional expense upon Seller or Buyer, or
(iv) delay the Closing.  Seller or Buyer shall execute such documents and take
such other action as may reasonably be requested for the purpose of so
qualifying the transaction contemplated by this Agreement as an Exchange.

 

16.10.2  Reassignment.  Seller and Buyer each understand that any Qualified
Intermediary may desire (at some time after the Closing) to reassign the rights
to this Agreement to Seller or Buyer, as the case may be.  Seller and Buyer
hereby consent to any such reassignment and agree that in the event of any such
reassignment, Seller shall enjoy all of the rights and privileges of the
“Seller” and Buyer shall enjoy all of the rights and privileges of the “Buyer”
under this Agreement and under any documents executed in connection herewith
(including, but not limited to the right to (i) enforce the breach of any and
all representations, warranties, covenants and agreements contained in this
Agreement or any other document executed in connection herewith, (ii) enforce
and to enjoy the benefit of any indemnification obligation contained in this
Agreement or any other document executed in connection herewith, (iii) enforce
and to enjoy and rely upon any and all waivers, agreements, acknowledgments,
guarantees, releases, discharges, certifications, affirmations, reaffirmations,
undertakings, approvals, admissions, and assumptions executed or undertaken by
Seller or Buyer in connection with this Agreement, any document executed in
connection herewith, or the transaction described herein, and (iv) enjoy any and
all limitations upon the representations, warranties, agreements, obligations,
responsibilities, and liabilities of the Seller and Buyer under this
Agreement).  Seller and Buyer further agree that in the event of any such
reassignment, then the other party shall have any and all of the rights,
privileges, and remedies against or with respect to the other party as would
exist if the assignment (by Seller or Buyer to the Qualified Intermediary)
referred to in this Section 16.10.1 had never been made.

 

--------------------------------------------------------------------------------


 

16.11      Execution.  This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed an
original, and such counterparts together shall constitute but one agreement. 
Signatures to this Agreement delivered by facsimile or electronic mail shall be
deemed effective in completing execution and delivery thereof.  An original
signed counterpart shall be promptly delivered by each party to the other
pursuant to either subsection (i) or (ii) of Article 9 of this Agreement.

 

16.12      Amendments.  This Agreement may be modified, supplemented, or amended
only by a written instrument executed by Buyer and Seller.

 

16.13      Entire Agreement.  This Agreement and the A&C Agreement constitutes
the entire and complete agreement between the parties relating to the
transactions contemplated hereby, and all prior or contemporaneous agreements,
understandings, representations, warranties, and statements, oral or written,
are merged herein.  No representation, warranty, covenant, agreement, or
condition not expressed in this Agreement shall be binding upon the parties
hereto or shall affect or be effective to interpret, change, or restrict the
provisions of this Agreement.

 

(Signatures on Next Page)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

SELLER:

ARBORS OF HARBOR TOWN JOINT VENTURE, a Tennessee

 

joint venture

 

 

 

 

By:

Harbor Town Partners, a Tennessee general partnership, a

 

 

partner

 

 

 

 

 

By:

Gables-Tennessee Properties, L.L.C., a Tennessee

 

 

 

limited liability company, one of its two general partners

 

 

 

 

 

 

By:

Lion Gables Realty Limited Partnership, a

 

 

 

Delaware limited partnership, as member

 

 

 

 

 

 

By:

Gables GP, Inc., a Texas corporation,

 

 

 

as general partner

 

 

 

 

 

 

By:

/s/ Dennis Rainosek

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

By:

Island Properties Associates, a Tennessee general

 

 

partnership, one of its two general partners

 

 

 

 

 

By:

/s/ Henry M. Turley, Jr.

 

 

 

Name:

Henry M. Turley, Jr., General Partner

 

 

 

 

 

 

 

 

By:

Brooks Road Associates, a Tennessee general

 

 

partnership, a general partner

 

 

 

 

 

 

By:

Belz Investco GP, managing partner

 

 

 

 

 

 

By:

URCO, Inc., managing partner

 

 

 

 

 

 

By:

/s/ Jimmie D. Williams

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

By:

The Northwestern Mutual Life Insurance Company, a

 

 

Wisconsin corporation, a partner

 

 

 

 

 

By:

Northwestern Mutual Real Estate Investments, LLC,

 

 

 

a Delaware limited liability company, its

 

 

 

wholly-owned affiliate and authorized representative

 

 

 

 

 

 

 

By:

/s/ Daniel M. Flesch

 

 

 

 

Name:

Daniel M. Flesch

 

 

 

Title:

Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

[Signatures continued on next page]

 

 

BUYER:

FINPAR 4, L.L.C.

 

 

 

 

 

By:

/s/ L. Marc Carter

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

ACKNOWLEDGEMENT OF LIMITED OBLIGATIONS

 

Carter-Haston Real Estate Services, Inc./ (“C-H”), a Tennessee Corporation,
executes this Agreement for the limited purpose of acknowledging responsibility
for any and all pre-closing liability of Buyer to Seller pursuant to this
Agreement, in the same manner and to the same extent as provided in the A&C
Agreement.

 

 

CARTER-HASTON REAL ESTATE SERVICES, INC.

 

 

 

 

By:

/s/ L. Marc Carter

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

RECEIPT BY ESCROWHOLDER-INITIAL DEPOSIT

 

First American Title Insurance Company shall serve as Escrowholder pursuant to
the terms and provisions of that certain Real Estate Purchase and Sale Agreement
between Arbors of Harbor Town Joint Venture and FINPAR 4, L.L.C. (the
“Agreement”), and hereby acknowledges receipt of a fully executed copy of the
Agreement and the Earnest Money referred to therein in the sum of Two Hundred
Fifty Thousand Dollars ($250,000).  First American Title Insurance Company
agrees to accept, hold, apply, and/or return such Earnest Money, and disburse
any funds received pursuant to the provisions of the Agreement, and otherwise
comply with the obligations of Escrowholder as set forth in the Agreement.

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

Date of receipt:

 

 

 

--------------------------------------------------------------------------------


 

RECEIPT BY ESCROWHOLDER-ADDITIONAL DEPOSIT

 

First American Title Insurance Company shall serve as Escrowholder pursuant to
the terms and provisions of that certain Real Estate Purchase and Sale Agreement
between Arbors of Harbor Town Joint Venture and Carter-Haston (the “Agreement”),
and hereby acknowledges receipt of a fully executed copy of the Agreement and
the Earnest Money referred to therein in the sum of Two Hundred Fifty Thousand
Dollars ($250,000).  First American Title Insurance Company agrees to accept,
hold, apply, and/or return such Earnest Money, and disburse any funds received
pursuant to the provisions of the Agreement, and otherwise comply with the
obligations of Escrowholder as set forth in the Agreement.

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

Date of receipt:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

This Instrument Prepared by and Return to:

Harkavy Shainberg Kaplan & Dunstan PLC

6060 Poplar Avenue, Suite 140

Memphis, Tennessee 38119

Attn: Michael D. Kaplan

 

SPECIAL WARRANTY DEED

 

THIS SPECIAL WARRANTY DEED is made as of this            day of
                     , 20       between ARBORS OF HARBOR TOWN JOINT VENTURE, a
Tennessee general partnership (“Grantor”) and
                                      , a
                                             (“Grantee”).

 

Grantor, in consideration of the sum of Ten ($10.00) Dollars and other good and
valuable consideration from Grantee, the receipt whereof is hereby acknowledged,
does hereby grant and convey to Grantee, its [heirs], successors, and assigns,
the real property situated in the County of Shelby and State of Tennessee which
is more particularly described on Schedule 1 hereto, together with any
appurtenances thereto, and together with any estate, right, title, interest, or
claim of Grantor, either in law or equity, to the above premises, but SUBJECT,
HOWEVER, TO:

 

1.                                      Real estate taxes not yet due and
payable;

2.                                      General and special assessments payable
after the date hereof;

3.                                      Other exceptions — see Note below.

 

ARBORS OF HARBOR TOWN JOINT VENTURE hereby covenants with Grantee, its heirs,
successors, and assigns, to forever WARRANT AND DEFEND the same against the
lawful claims and demands of all persons claiming by, through or under ARBORS OF
HARBOR TOWN JOINT VENTURE, but against none other.

 

[The listed title exceptions in the Deed shall conform to the Permitted
Exceptions, as defined in Section 5.1 of this Agreement.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this deed has been executed to be effective as of the day
and year first written above.

 

SELLER:

ARBORS OF HARBOR TOWN JOINT VENTURE, a Tennessee

 

joint venture

 

 

 

By:

Harbor Town Partners, a Tennessee general partnership, a

 

 

partner

 

 

 

 

By:

Gables-Tennessee Properties, L.L.C., a Tennessee

 

 

limited liability company, one of its two general partners

 

 

 

 

By:

Lion Gables Realty Limited Partnership, a

 

 

Delaware limited partnership, as member

 

 

 

 

By:

Gables GP, Inc., a Texas corporation,

 

 

as general partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

By:

Island Properties Associates, a Tennessee general

 

 

partnership, one of its two general partners

 

 

 

 

 

By:

 

 

 

 

Name:

Henry M. Turley, Jr., General Partner

 

 

 

 

 

By:

Brooks Road Associates, a Tennessee general

 

 

partnership, a general partner

 

 

 

 

 

 

By:

Belz Investco GP, managing partner

 

 

 

 

 

 

By:

URCO, Inc., managing partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

By:

The Northwestern Mutual Life Insurance Company, a

 

 

Wisconsin corporation, a partner

 

 

 

 

 

By:

Northwestern Mutual Real Estate Investments, LLC,

 

 

 

a Delaware limited liability company, its

 

 

 

wholly-owned affiliate and authorized representative

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

Managing Director

 

2

--------------------------------------------------------------------------------


 

STATE OF WISCONSIN

)

 

 

) SS.

 

COUNTY OF MILWAUKEE

)

 

 

On this            day of                                 , 20          , before
me appeared                                                            and
                                           who are personally to me known and
known to me to be a                            and Assistant Secretary of
Northwestern Investment Management Company, LLC, and to be the same persons who,
as such officers, executed the foregoing instrument of writing in the name of
said limited liability company and duly and severally acknowledged the execution
thereof as the free act and deed of said limited liability company as an
authorized representative of The Northwestern Mutual Life Insurance Company.

 

And then and there the said                                and
                                  , being by me first duly sworn, did say, each
for himself/herself, that the said                                is
                             and the said                                is
Assistant Secretary of Northwestern Investment Management Company, LLC, that the
seal affixed to the foregoing instrument is the corporate seal of The
Northwestern Mutual Life Insurance Company and that said instrument was signed
and sealed in its behalf.

 

 

 

Notary Public, State of Wisconsin

 

My Commission expires:

 

 

 

ADD NOTARIES FOR ADDITIONAL SIGNATORIES

 

This instrument was prepared by Michael Kaplan, attorney for ARBORS OF HARBOR
TOWN JOINT VENTURE with an address at Harkavy, Shainberg, Kaplan & Dunstan, 6060
Poplar Avenue, Suite 140, Memphis, Tennessee 38119.

 

3

--------------------------------------------------------------------------------

 

SCHEDULE 1

TO

SPECIAL WARRANTY DEED

 

LEGAL DESCRIPTION

 

Land situated in Shelby County, Tennessee:

 

PARCEL I:

 

AREA 1:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at the intersection of the centerline of Auction Avenue (right-of-way
varies) and the east right-of-way line of Island Drive (84 foot right-of-way);
thence along said east line, N 12 degrees 31’ 23” E, 308.35 feet to the point of
beginning; thence continuing along said east right-of-way line, N 12 degrees 31’
23” E, a distance of 217.97 feet to a point; thence along a curve to the right
having a radius of 30 feet, an arc distance of 42.10 feet to a point of reverse
curvature; thence along a curve to the left having a radius of 153 feet, an arc
distance of 68.80 feet to a point of reverse curvature; thence along a curve to
the right having a radius of 7 feet, an arc distance of 9.72 feet to a point of
tangency; thence S 33 degrees 16’ 20” E, 328.65 feet to a point of curvature;
thence along a curve to the right having a radius of 58 feet, an arc distance of
46.97 feet to a point of reverse curvature; thence along a curve to the left
having a 58 foot radius, an arc distance of 138.07 feet to a point; thence S 33
degrees 16’ 20” E, a distance of 150.19 feet to a point; thence S 20 degrees 45’
15” W, a distance of 130.42 feet to a point on the north line of Lot 198; thence
along said north line, N 69 degrees 14’ 45” W, a distance of 185.32 feet to a
point at the northwest corner of Lot 198; thence along the west line of Lot 198,
S 20 degrees 45’ 15” W, a distance of 63.75 feet to a point on the north line of
Auction Avenue; thence along said north line the following courses and
distances: N 69 degrees 14’ 45” W, a distance of 90.03 feet to a point of
curvature; thence along a curve to the right having a 300 foot radius, an arc
distance of 428.14 feet to the point of beginning.

 

AREA 2:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point 581.77 feet from the intersection of Auction Avenue
(right-of-way varies) and the east right-of-way line of Island Drive (84 foot
right-of-way); thence along the centerline of Harbor Town Circle along a curve
to the left having a radius of 125 feet, an arc length of 99.43 feet to a point
said point being the intersection of the centerline of Harbor Town Circle and
the centerline of Harbor Edge Drive (44 foot right-of-way); thence along the
centerline of Harbor Edge Drive S 33 degrees 16’ 20” E, a distance of 152.76
feet; thence N 56 degrees 43’ 40” E, a distance of 22 feet to a point on the
north line of Harbor Edge Drive said point being the point of beginning; thence
N 56 degrees 43’ 40” E, a distance of 34.73 feet to a point; thence S 77 degrees
28’ 37” E, a distance of 279.15 feet to a point; thence S 51 degrees 53’ 08” E,
a distance of 45.00 feet to a point on the northwest line of Harbor Bend Road;
thence along a curve to the right having a radius of 449 feet, an arc distance
of 145.86 feet to a point of tangency; thence S 56 degrees 43’ 40” W, a distance
of 68.41 feet to a point; thence along a curve to the right having a radius of
32 feet, an arc distance of 50.27 feet to a point of tangency on the northeast
line of Harbor Edge Drive; thence along said northeast line N 33 degrees 16’ 20”
W, a distance of 234.24 feet to a point of beginning.

 

4

--------------------------------------------------------------------------------


 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

(1)         A nonexclusive perpetual easement for utilities, drainage and
ingress and egress to and from Parcel I and Island Drive over, upon, across and
beneath those portions of Harbor Town Circle, Harbor Edge Drive and Harbor Bend
Road (private drives as shown on plat of record in Plat Book 129, Page 73, said
Register’s Office) that abut Parcel I.

 

(2)         A nonexclusive perpetual twenty-five foot (25’) easement (“Easement
I”) for ingress and egress to and from Area 1 and  Harbor Bend Road over the
following described real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971 in the Shelby County
Register’s Office in Memphis, Tennessee and being more particularly described as
follows:

 

Commencing at the intersection of the centerline of Auction Avenue (right-of-way
varies) and the east right-of-way line of Island Drive (84 foot right-of-way);
thence along said east line, N 12 degrees 31’ 23” E, 308.35 feet to a point;
thence continuing along said east right-of-way line, N 12 degrees 31’ 23” E, a
distance of 217.97 feet to a point of curvature; thence along a curve to the
right having a radius of 30.00 feet, an arc distance of 42.10 feet (chord N 52
degrees 43’ 46” E 38.73 feet) to a point of reverse curvature; thence along a
curve to the left having a radius of 153.00 feet, an arc distance of 68.80 feet
(chord N 80 degrees 03’ 11” E 68.22 feet) to a point of reverse curvature;
thence along a curve to the right having a radius of 7.00 feet, an arc distance
of 9.72 feet (chord S 73 degrees 03’ 04” E 8.96 feet) to a point of tangency;
thence S 33 degrees 16’ 20” E, 328.65 feet to a point of curvature; thence along
a curve to the right having a radius of 58.00 feet, an arc distance of 46.97
feet (chord S 10 degrees 04’ 25” E 45.69 feet) to a point of reverse curvature;
thence along a curve to the left having a 58.00 foot radius, an arc distance of
138.07 feet (chord S 55 degrees 04’ 25” E 107.70 feet) to the point of
beginning; thence S 33 degrees 16’ 20” E, a distance of 150.19 feet to a point;
thence S 20 degrees 45’ 15” W, a distance of 130.42 feet to a point on the north
line of Lot 198; thence along the north line of Lot 198 S 69 degrees 14’ 45” E a
distance of 25 feet to a point; thence N 20 degrees 45’ 15” E a distance of
143.17 feet to a point; thence N 33 degrees 16’ 20” W a distance of 168.60 feet
to a point on the east line of Harbor Edge Drive (44 foot private drive); thence
along a curve to the right having a radius of 58.00 feet an arc length of 25.85
feet (chord S 43 degrees 57’ 40” W a distance of 25.63 feet) to the point of
beginning.

 

PARCEL II:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described  in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point 3,678.61 feet from the intersection of Auction Avenue
(right-of-way varies) and the east line right of way line of Island Drive (84
foot right-of-way); thence along the south property line of Joseph L. Baler
Tract S 82 degrees 03’ 54” E a distance of 457.63 feet to the point of
beginning; thence continuing along said property line S 82 degrees 03’ 54” E a
distance of 600 feet to a point; thence S 07 degrees 56’ 06” W, a distance of
690 feet to a point; thence N 82 degrees 03’ 54” W, a distance of 600 feet to a
point; thence N 07 degrees 56’ 06” E a distance of 690 feet to a point of
beginning.

 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

(3) A nonexclusive perpetual sixty-six foot (66’) wide easement (“Easement A”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
Village Circle (a private drive as shown on plat of record in Plat Book 129,
Page 73, said Register’s Office) over, upon, across and beneath the following
described real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

5

--------------------------------------------------------------------------------


 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of east right-of-way of Island Drive and the centerline of Auction
Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor Village
Circle a distance of 49.56 feet to a point of curvature; thence continuing along
the centerline with a curve to the left having a radius of 76.00 feet an arc
length of 121.03 feet (chord N 53 degrees 36’ 42” E, 108.64 feet) to a point,
said point being the centerline of Harbor Village Drive; thence along the said
centerline S 82 degrees 00’ 35” E, a distance of 36.37 feet to the point of
beginning; thence N 07 degrees 59’ 25” E, a distance of 33.00 feet to a point in
the north line of Harbor Village Drive; thence S 82 degrees 00’ 35” E a distance
of 261.10 feet to a point; thence S 07 degrees 56’ 06” W, a distance of 66 feet
to a point in the south line of Harbor Village Drive; thence N 82 degrees 00’
35” W, a distance of 261.15 feet to a point; thence N 07 degrees 59’ 25” E a
distance of 33.00 feet to the point of beginning.

 

(4) A nonexclusive perpetual forty-four foot (44’) wide easement (“Easement D”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
View Drive (a private drive as shown on plat of record in Plat Book 129,
Page 73, said Register’s Office) over, upon, across and beneath the following
described real property:

 

Being part of The Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of the east right-of-way line of Island Drive and the centerline of
Auction Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor
Village Circle a distance of 49.56 feet to a point of curvature; thence
continuing along the centerline with a curve to the left having a radius of
76.00 feet an arc length of 35.63 feet.(chord N 85 degrees 48’ 11” E, 35.30
feet) to a point; thence S 33 degrees 46’ 30” E, along the centerline of Harbor
View Drive (66 foot private drive) a distance of 653.04 feet to the centerline
of Harbor Bend Road (52 foot private drive); thence N 56 degrees 13’ 30” E,
along the centerline of said road 38.00 feet to the point of beginning; thence N
33 degrees 46’ 30” W, a distance of 26 feet to a point in the west line of
proposed Harbor Bend Road extension (52 foot private drive); thence N 56 degrees
13’ 30” E along the west line of said drive 280.46 feet to a point; thence
continuing along said proposed drive N 7 degrees 59’ 25” E a distance of 161.77
feet to a point; thence S 82 degrees 03’ 54” E a distance of 44.00 feet to a
point in the east line of said proposed drive; thence S 7 degrees 59’ 25” W a
distance of 192.24 feet to a point; thence continuing along the east line of
said proposed private drive S 56 degrees 13’ 30” W a distance of 293.02 feet to
a point; thence N 33 degrees 46’ 30” W a distance of 26 feet to the point of
beginning.

 

(5) A nonexclusive perpetual forty-four foot (44’) wide easement (“Easement E”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
View Drive, over, upon, across and beneath the following real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of the east right-of-way line of Island Drive and the centerline of
Auction Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor
Village Circle a distance of 49.56 feet to a point of curvature; thence
continuing along the centerline with a curve to the left having a radius of
76.00 feet an arc length of 121.03 feet (chord N 53 degrees 36’ 42” E, 108.64
feet) to a point said point being the centerline of Harbor Village Drive; thence
along the said centerline S 82 degrees 00’ 35” E, a distance of 36.37 feet to a
point; thence continuing along proposed Harbor Village Drive centerline S 82
degrees 00’ 35” E a distance of 261.13 feet to a point; thence S 07 degrees 56’
06” W, 33 feet to the point of beginning on the south line of proposed Harbor
Village Drive; thence along the east line of the proposed ingress-egress
easement S 7 degrees 56’ 06” W a distance of 156.15 feet to a point of
curvature; thence along a curve to the right having a radius of 122.00 feet an
arc length of 102.82 feet (chord S 32 degrees 04’ 48” W, 99.81 feet) to a point
of tangency; thence S 56 degrees 13’ 30”

 

--------------------------------------------------------------------------------


 

W, a distance of 54.38 feet to a point on Harbor View Drive (66 foot private
drive); thence N 33 degrees 46’ 30” W along Harbor View Drive a distance of
44.00 feet to a point; thence N 56 degrees 13’ 30” E a distance of 49.80 feet to
a point of curvature; thence along a curve to the left having a radius of 78.00
feet an arc length of 65.74 feet (chord N 32 degrees 04’ 48” E 63.81 feet) to a
point of tangency; thence N 7 degrees 56’ 06” E a distance of 616.52 feet to a
point; thence S 82 degrees 00’ 54” E a distance of 44.00 feet to a point; thence
S 7 degrees 56’ 06” W a distance of 460.36 feet to the point of beginning.

 

(6) A nonexclusive perpetual easement for utilities, drainage and ingress and
egress to and from Easement A and Island Drive over, upon, across and beneath
Harbor Village Circle.

 

(7) A nonexclusive perpetual easement for utilities, drainage and ingress and
egress to and from Easements D and E and Island Drive over, upon, across and
beneath those portions of Harbor View Drive and Harbor Village Circle lying
between said easements and Island Drive.

 

2

--------------------------------------------------------------------------------


 

PROPERTY ADDRESS:

 

 

MAIL TAX NOTICES TO:

 

 

THIS INSTRUMENT PREPARED BY AND RETURN TO:

Harkavy Shainberg Kaplan & Dunstan PLC

Attn:  Michael Kaplan

6060 Poplar Avenue, Suite 140

Memphis, Tennessee  38119

 

Tax Parcel I.D. No.

 

State Tax

$

 

Register’s Fee

$

 

Recording Fee

$

 

TOTAL

$

 

 

I, or we, hereby swear or affirm that, to the best of affiant’s knowledge,
information and belief, the actual consideration for this transfer or value of
the property transferred, whichever is greater, is $                        .00,
which amount is equal to or greater than the amount which the property would
command at a fair and voluntary sale.

 

 

 

 

Affiant

 

 

Subscribed and sworn to before me this          day of                   ,
201   .

 

Notary Public

 

My commission expires:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is made and entered into
as of the          day of                             , 20    , to be effective
as of the Closing Date, by and betweenARBORS OF HARBOR TOWN JOINT VENTURE, a
Tenessee general partnership (“Assignor”), and
                                  , a                          (“Assignee”).

 

I.

RECITALS

 

Assignor, as Seller, and Assignee, as Buyer, entered into that certain Real
Estate Purchase and Sale Agreement (the “Agreement”) with an Effective Date of
                  , 20    , for the purchase and sale of the real estate
commonly known as Harbortown Apartments, which is legally described in
Schedule 1 attached hereto and incorporated herein (the “Property”).

 

Assignor desires to assign the rights, and Assignee desires to assume, the
duties, obligations, and liabilities, of Assignor as landlord under the leases
described on Schedule 2 attached hereto and incorporated herein (the “Leases”),
to be effective upon the closing of the sale contemplated under the terms of the
Agreement.

 

All capitalized terms used in this Assignment without separate definition shall
have the same meanings assigned to them in the Agreement.

 

NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Subject to the terms, covenants, conditions, and provisions of
the Leases and this Assignment, Assignor hereby transfers, conveys, and assigns
to Assignee all of its right, title, and interest as landlord in, to and under
the Leases, and the security deposits under the Leases held by Assignor (the
“Security Deposits”).

 

2.             Assignee hereby accepts the transfer, conveyance, and assignment
of the Leases and Security Deposits from Assignor and, subject to the terms of
the Agreement, assumes all rights, duties, obligations, and liabilities of
Assignor under the Leases accruing after the Closing (as defined in the
Agreement).

 

3.             This Assignment shall not merge with or limit or restrict any
provision of the Agreement, and the provisions of the Agreement shall govern and
control the rights and obligations of Assignor and Assignee with respect to all
matters described therein, including, without limitation, representations and
warranties, the apportionment of payment obligations, and indemnification
obligations.

 

4.             This Assignment shall be binding upon and shall inure to the
benefit of Assignor, Assignee, and their respective legal representatives,
[heirs], successors, and assigns.

 

--------------------------------------------------------------------------------


 

5.             This Assignment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR:

ARBORS OF HARBOR TOWN JOINT VENTURE, a Tennessee joint venture

 

 

 

 

By:

Harbor Town Partners, a Tennessee general partnership, a partner

 

 

 

 

 

 

 

 

By:

Gables-Tennessee Properties, L.L.C., a Tennessee limited liability company, one
of its two general partners

 

 

 

 

 

 

 

By:

Lion Gables Realty Limited Partnership, a Delaware limited partnership, as
member

 

 

 

 

 

 

 

 

 

By:

Gables GP, Inc., a Texas corporation, as general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

Island Properties Associates, a Tennessee general partnership, one of its two
general partners

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Henry M. Turley, Jr., General Partner

 

 

 

 

 

 

 

 

By:

Brooks Road Associates, a Tennessee general partnership, a general partner

 

 

 

 

 

 

 

 

 

 

 

By:

Belz Investco GP, managing partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

URCO, Inc., managing partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

The Northwestern Mutual Life Insurance Company, a Wisconsin corporation, a
partner

 

 

 

 

 

 

By:

Northwestern Mutual Real Estate Investments, LLC,

 

 

 

a Delaware limited liability company, its

 

 

 

wholly-owned affiliate and authorized representative

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

Managing Director

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION OF LEASES

 

LEGAL DESCRIPTION

 

Land situated in Shelby County, Tennessee:

 

PARCEL I:

 

AREA 1:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at the intersection of the centerline of Auction Avenue (right-of-way
varies) and the east right-of-way line of Island Drive (84 foot right-of-way);
thence along said east line, N 12 degrees 31’ 23” E, 308.35 feet to the point of
beginning; thence continuing along said east right-of-way line, N 12 degrees 31’
23” E, a distance of 217.97 feet to a point; thence along a curve to the right
having a radius of 30 feet, an arc distance of 42.10 feet to a point of reverse
curvature; thence along a curve to the left having a radius of 153 feet, an arc
distance of 68.80 feet to a point of reverse curvature; thence along a curve to
the right having a radius of 7 feet, an arc distance of 9.72 feet to a point of
tangency; thence S 33 degrees 16’ 20” E, 328.65 feet to a point of curvature;
thence along a curve to the right having a radius of 58 feet, an arc distance of
46.97 feet to a point of reverse curvature; thence along a curve to the left
having a 58 foot radius, an arc distance of 138.07 feet to a point; thence S 33
degrees 16’ 20” E, a distance of 150.19 feet to a point; thence S 20 degrees 45’
15” W, a distance of 130.42 feet to a point on the north line of Lot 198; thence
along said north line, N 69 degrees 14’ 45” W, a distance of 185.32 feet to a
point at the northwest corner of Lot 198; thence along the west line of Lot 198,
S 20 degrees 45’ 15” W, a distance of 63.75 feet to a point on the north line of
Auction Avenue; thence along said north line the following courses and
distances: N 69 degrees 14’ 45” W, a distance of 90.03 feet to a point of
curvature; thence along a curve to the right having a 300 foot radius, an arc
distance of 428.14 feet to the point of beginning.

 

AREA 2:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point 581.77 feet from the intersection of Auction Avenue
(right-of-way varies) and the east right-of-way line of Island Drive (84 foot
right-of-way); thence along the centerline of Harbor Town Circle along a curve
to the left having a radius of 125 feet, an arc length of 99.43 feet to a point
said point being the intersection of the centerline of Harbor Town Circle and
the centerline of Harbor Edge Drive (44 foot right-of-way); thence along the
centerline of Harbor Edge Drive S 33 degrees 16’ 20” E, a distance of 152.76
feet; thence N 56 degrees 43’ 40” E, a distance of 22 feet to a point on the
north line of Harbor Edge Drive said point being the point of beginning; thence
N 56 degrees 43’ 40” E, a distance of 34.73 feet to a point; thence S 77 degrees
28’ 37” E, a distance of 279.15 feet to a point; thence S 51 degrees 53’ 08” E,
a distance of 45.00 feet to a point on the northwest line of Harbor Bend Road;
thence along a curve to the right having a radius of 449 feet, an arc distance
of 145.86 feet to a point of tangency; thence S 56 degrees 43’ 40” W, a distance
of 68.41 feet to a point; thence along a curve to the right having a radius of
32 feet, an

 

--------------------------------------------------------------------------------


 

arc distance of 50.27 feet to a point of tangency on the northeast line of
Harbor Edge Drive; thence along said northeast line N 33 degrees 16’ 20” W, a
distance of 234.24 feet to a point of beginning.

 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

(2)           A nonexclusive perpetual easement for utilities, drainage and
ingress and egress to and from Parcel I and Island Drive over, upon, across and
beneath those portions of Harbor Town Circle, Harbor Edge Drive and Harbor Bend
Road (private drives as shown on plat of record in Plat Book 129, Page 73, said
Register’s Office) that abut Parcel I.

 

(2) A nonexclusive perpetual twenty-five foot (25’) easement (“Easement I”) for
ingress and egress to and from Area 1 and  Harbor Bend Road over the following
described real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971 in the Shelby County
Register’s Office in Memphis, Tennessee and being more particularly described as
follows:

 

Commencing at the intersection of the centerline of Auction Avenue (right-of-way
varies) and the east right-of-way line of Island Drive (84 foot right-of-way);
thence along said east line, N 12 degrees 31’ 23” E, 308.35 feet to a point;
thence continuing along said east right-of-way line, N 12 degrees 31’ 23” E, a
distance of 217.97 feet to a point of curvature; thence along a curve to the
right having a radius of 30.00 feet, an arc distance of 42.10 feet (chord N 52
degrees 43’ 46” E 38.73 feet) to a point of reverse curvature; thence along a
curve to the left having a radius of 153.00 feet, an arc distance of 68.80 feet
(chord N 80 degrees 03’ 11” E 68.22 feet) to a point of reverse curvature;
thence along a curve to the right having a radius of 7.00 feet, an arc distance
of 9.72 feet (chord S 73 degrees 03’ 04” E 8.96 feet) to a point of tangency;
thence S 33 degrees 16’ 20” E, 328.65 feet to a point of curvature; thence along
a curve to the right having a radius of 58.00 feet, an arc distance of 46.97
feet (chord S 10 degrees 04’ 25” E 45.69 feet) to a point of reverse curvature;
thence along a curve to the left having a 58.00 foot radius, an arc distance of
138.07 feet (chord S 55 degrees 04’ 25” E 107.70 feet) to the point of
beginning; thence S 33 degrees 16’ 20” E, a distance of 150.19 feet to a point;
thence S 20 degrees 45’ 15” W, a distance of 130.42 feet to a point on the north
line of Lot 198; thence along the north line of Lot 198 S 69 degrees 14’ 45” E a
distance of 25 feet to a point; thence N 20 degrees 45’ 15” E a distance of
143.17 feet to a point; thence N 33 degrees 16’ 20” W a distance of 168.60 feet
to a point on the east line of Harbor Edge Drive (44 foot private drive); thence
along a curve to the right having a radius of 58.00 feet an arc length of 25.85
feet (chord S 43 degrees 57’ 40” W a distance of 25.63 feet) to the point of
beginning.

 

PARCEL II:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described  in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point 3,678.61 feet from the intersection of Auction Avenue
(right-of-way varies) and the east line right of way line of Island Drive (84
foot right-of-way); thence along the south property line of Joseph L. Baler
Tract S 82 degrees 03’ 54” E a distance of 457.63 feet to the point of
beginning; thence continuing along said property line S 82 degrees 03’ 54” E a
distance of 600 feet to a point; thence S 07 degrees 56’ 06” W, a distance of
690 feet to a point; thence N 82 degrees 03’ 54” W, a distance of 600 feet to a
point; thence N 07 degrees 56’ 06” E a distance of 690 feet to a point of
beginning.

 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

(3) A nonexclusive perpetual sixty-six foot (66’) wide easement (“Easement A”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
Village Circle (a private drive as shown on plat of record in Plat Book 129,
Page 73, said Register’s Office) over, upon, across and beneath the following
described real property:

 

2

--------------------------------------------------------------------------------


 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of east right-of-way of Island Drive and the centerline of Auction
Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor Village
Circle a distance of 49.56 feet to a point of curvature; thence continuing along
the centerline with a curve to the left having a radius of 76.00 feet an arc
length of 121.03 feet (chord N 53 degrees 36’ 42” E, 108.64 feet) to a point,
said point being the centerline of Harbor Village Drive; thence along the said
centerline S 82 degrees 00’ 35” E, a distance of 36.37 feet to the point of
beginning; thence N 07 degrees 59’ 25” E, a distance of 33.00 feet to a point in
the north line of Harbor Village Drive; thence S 82 degrees 00’ 35” E a distance
of 261.10 feet to a point; thence S 07 degrees 56’ 06” W, a distance of 66 feet
to a point in the south line of Harbor Village Drive; thence N 82 degrees 00’
35” W, a distance of 261.15 feet to a point; thence N 07 degrees 59’ 25” E a
distance of 33.00 feet to the point of beginning.

 

(4) A nonexclusive perpetual forty-four foot (44’) wide easement (“Easement D”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
View Drive (a private drive as shown on plat of record in Plat Book 129,
Page 73, said Register’s Office) over, upon, across and beneath the following
described real property:

 

Being part of The Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of the east right-of-way line of Island Drive and the centerline of
Auction Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor
Village Circle a distance of 49.56 feet to a point of curvature; thence
continuing along the centerline with a curve to the left having a radius of
76.00 feet an arc length of 35.63 feet.(chord N 85 degrees 48’ 11” E, 35.30
feet) to a point; thence S 33 degrees 46’ 30” E, along the centerline of Harbor
View Drive (66 foot private drive) a distance of 653.04 feet to the centerline
of Harbor Bend Road (52 foot private drive); thence N 56 degrees 13’ 30” E,
along the centerline of said road 38.00 feet to the point of beginning; thence N
33 degrees 46’ 30” W, a distance of 26 feet to a point in the west line of
proposed Harbor Bend Road extension (52 foot private drive); thence N 56 degrees
13’ 30” E along the west line of said drive 280.46 feet to a point; thence
continuing along said proposed drive N 7 degrees 59’ 25” E a distance of 161.77
feet to a point; thence S 82 degrees 03’ 54” E a distance of 44.00 feet to a
point in the east line of said proposed drive; thence S 7 degrees 59’ 25” W a
distance of 192.24 feet to a point; thence continuing along the east line of
said proposed private drive S 56 degrees 13’ 30” W a distance of 293.02 feet to
a point; thence N 33 degrees 46’ 30” W a distance of 26 feet to the point of
beginning.

 

(5) A nonexclusive perpetual forty-four foot (44’) wide easement (“Easement E”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
View Drive, over, upon, across and beneath the following real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of the east right-of-way line of Island Drive and the centerline of
Auction Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor
Village Circle a distance of 49.56 feet to a point of curvature; thence
continuing along the centerline with a curve to the left having a radius of
76.00 feet an arc length of 121.03 feet (chord N 53 degrees 36’ 42” E, 108.64
feet) to a point said point being the centerline of Harbor Village Drive; thence
along the said centerline S 82 degrees 00’ 35” E, a distance of 36.37 feet to a
point; thence continuing along proposed Harbor Village Drive centerline S 82
degrees 00’ 35” E a distance of 261.13 feet to a point; thence S 07 degrees 56’
06” W, 33 feet to the point of beginning on the south line of proposed Harbor
Village Drive; thence along the east line of the proposed ingress-egress
easement S 7 degrees 56’ 06” W a distance of 156.15 feet to a point of
curvature; thence along a curve to the right having a radius of 122.00 feet an
arc length of 102.82 feet (chord S 32 degrees 04’ 48” W, 99.81 feet) to a point
of tangency; thence S 56 degrees 13’ 30”

 

3

--------------------------------------------------------------------------------


 

W, a distance of 54.38 feet to a point on Harbor View Drive (66 foot private
drive); thence N 33 degrees 46’ 30” W along Harbor View Drive a distance of
44.00 feet to a point; thence N 56 degrees 13’ 30” E a distance of 49.80 feet to
a point of curvature; thence along a curve to the left having a radius of 78.00
feet an arc length of 65.74 feet (chord N 32 degrees 04’ 48” E 63.81 feet) to a
point of tangency; thence N 7 degrees 56’ 06” E a distance of 616.52 feet to a
point; thence S 82 degrees 00’ 54” E a distance of 44.00 feet to a point; thence
S 7 degrees 56’ 06” W a distance of 460.36 feet to the point of beginning.

 

(6) A nonexclusive perpetual easement for utilities, drainage and ingress and
egress to and from Easement A and Island Drive over, upon, across and beneath
Harbor Village Circle.

 

(7) A nonexclusive perpetual easement for utilities, drainage and ingress and
egress to and from Easements D and E and Island Drive over, upon, across and
beneath those portions of Harbor View Drive and Harbor Village Circle lying
between said easements and Island Drive.

 

4

--------------------------------------------------------------------------------

 

SCHEDULE 2

TO

ASSIGNMENT AND ASSUMPTION OF LEASES

 

LIST OF LEASES

 

[g315063km11i001.gif]

 

--------------------------------------------------------------------------------


 

[g315063km11i002.gif]

 

2

--------------------------------------------------------------------------------


 

[g315063km11i003.gif]

 

3

--------------------------------------------------------------------------------


 

[g315063km11i004.gif]

 

4

--------------------------------------------------------------------------------


 

[g315063km11i005.gif]

 

5

--------------------------------------------------------------------------------

 

[g315063km13i001.gif]

 

6

--------------------------------------------------------------------------------


 

[g315063km13i002.gif]

 

7

--------------------------------------------------------------------------------


 

[g315063km13i003.gif]

 

8

--------------------------------------------------------------------------------


 

[g315063km13i004.gif]

 

9

--------------------------------------------------------------------------------


 

[g315063km13i005.gif]

 

10

--------------------------------------------------------------------------------

 

[g315063km15i001.gif]

 

11

--------------------------------------------------------------------------------


 

[g315063km15i002.gif]

 

12

--------------------------------------------------------------------------------


 

[g315063km15i003.gif]

 

13

--------------------------------------------------------------------------------


 

[g315063km15i004.gif]

 

14

--------------------------------------------------------------------------------


 

[g315063km15i005.gif]

 

15

--------------------------------------------------------------------------------

 

[g315063km17i001.gif]

 

16

--------------------------------------------------------------------------------


 

[g315063km17i002.gif]

 

17

--------------------------------------------------------------------------------


 

[g315063km17i003.gif]

 

18

--------------------------------------------------------------------------------


 

[g315063km17i004.gif]

 

19

--------------------------------------------------------------------------------


 

[g315063km17i005.gif]

 

20

--------------------------------------------------------------------------------

 

[g315063km19i001.gif]

 

21

--------------------------------------------------------------------------------


 

[g315063km19i002.gif]

 

22

--------------------------------------------------------------------------------


 

[g315063km19i003.gif]

 

23

--------------------------------------------------------------------------------


 

[g315063km19i004.gif]

 

24

--------------------------------------------------------------------------------


 

[g315063km19i005.gif]

 

8+

 

25

--------------------------------------------------------------------------------

 

EXHIBIT C

 

EXISTING ENVIRONMENTAL REPORTS

 

03/00/1990

 

Environmental Testing & Consulting Inc.

 

Environmental Assessment Survey (EAS), Harbor Town Development, Mud Island,
Memphis, TN

 

 

 

 

 

03/09/1990

 

Environmental Testing & Consulting Inc.

 

Corrections and Additions to EAS

 

 

 

 

 

04/17/1990

 

Environmental Testing & Consulting Inc.

 

Radon, Harbor Town Report, Mud Island, Memphis, TN

 

 

 

 

 

10/13/2005

 

ATC Associates Inc.

 

Report of Findings, Post-Remediation Efficacy Assessment, ATC Project
No.29.75072.0002

 

26

--------------------------------------------------------------------------------


 

EXHIBIT D

 

EXCEPTIONS TO SELLER’S REPRESENTATIONS AND WARRANTIES

 

NONE

 

27

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CERTIFICATE OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by The Northwestern Mutual Life
Insurance Company, the undersigned hereby certifies the following on behalf of
The Northwestern Mutual Life Insurance Company:

 

1.                                      ARBORS OF HARBOR TOWN JOINT VENTURE is a
Tennessee general partnership and is not a foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax  Regulations);

 

2.                                      The U.S. employer identification number
of ARBORS OF HARBOR TOWN is                                                    ;
and

 

3.                                      The address for ARBORS OF HARBOR TOWN
JOINT VENTURE is Two Brentwood Commons, 750 Old Hickory Boulevard, Suite 275,
Brentwood, Tennessee 37027

 

ARBORS OF HARBOR TOWN JOINT VENTURE understands that this certification may be
disclosed to the Internal Revenue Service by transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.

 

Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief, it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of ARBORS
OF HARBOR TOWN JOINT VENTURE.

 

Dated as of the          day of                                     , 20    .

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

CERTIFICATE OF AUTHORIZATION

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

ADDITIONAL CERTIFICATES TO BE INCLUDED FOR OTHER SELLER PARTNERSHIP ENTITIES

 

The undersigned, as Assistant Secretary of The Northwestern Mutual Life
Insurance Company, a Wisconsin corporation (the “Company”), and of Northwestern
Investment Management Company, LLC, a Delaware limited liability company and
wholly-owned affiliate of the Company (“Investment Sub”), hereby certifies to
you as follows:

 

1.                                      Section 2.6 of the By-Laws of the
Company grants to the Finance Committee of the Company the power and authority
to exercise certain powers of the Board of Trustees of the Company in regard to
the assets and investments of the Company, including, without limitation, “the
power directly or by delegation to do all such acts and things as it may deem
necessary and proper to (i) invest, reinvest, manage, select, sell, and
otherwise dispose of the Company’s assets.”

 

2.                                      By resolution dated December 13, 2010,
the Finance Committee of the Company delegated to the Vice President-Real Estate
of the Investment Sub, effective January 1 through December 31, 2011, the
authority (i) to sell the Company’s interest in real property, together with
ancillary personal property, and (ii) to delegate such authority to employees of
Investment Sub.

 

3.                                      As of January 1, 2011, the Vice
President-Real Estate of the Investment Sub delegated his authority to sell real
property, together with ancillary personal property, if there is no resulting
book loss and the sale price is not greater than $40,000,000 to a Portfolio
Manager, who is the employee of the Investment Sub directly responsible for the
relevant property.                      is the Portfolio Manager for the
property commonly known as                           , located in
                            , and assigned the Company’s investment number
IRE/JV                        (the “Property”), and he/she has the authority to
approve, and has approved, the sale of the Property.

 

4.                                      Pursuant to Section 3.4 of the Limited
Liability Company Agreement of Investment Sub (as amended, the “LLC Agreement”),
the Company has granted to the Managing Directors of Investment Sub the
authority to execute on behalf of the Company all instruments regarding
investments (other than derivative investments) of the Company.

 

5.                                                                          is
the Investment Manager of the Property and in such capacity has the authority to
sign the closing statement for the sale of the Property.

 

6.                                                                          is a
Managing Director of Investment Sub.  His or her signature set forth below is
his or her true, correct, and genuine signature.

 

--------------------------------------------------------------------------------

 

7.                                      Section 5.8 of the LLC Agreement of
Investment Sub gives the Secretary and all Assistant Secretaries of Investment
Sub the authority to attest, countersign, and acknowledge documents executed by
Investment Sub.                                       currently holds the title
of Assistant Secretary of Investment Sub, and his or her signature set forth
below is his or her true, correct, and genuine signature.

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

8.                                      The By-Laws, LLC Agreement, resolutions,
and agreements of the Company and Investment Sub and delegations of the Vice
President-Real Estate of the Investment Sub. referred to in this certificate
remain in full force and effect and have not been rescinded.

 

IN WITNESS WHEREOF, I have hereunto affixed my name as Assistant Secretary of
the Company and of Investment Sub, and caused this certificate to be delivered
this        day of                           , 20      .

 

 

 

 

                        , Assistant Secretary, The Northwestern Mutual Life
Insurance Company and Northwestern Investment Management Company, LLC

 

2

--------------------------------------------------------------------------------


 

STATE OF WISCONSIN

)

 

 

) ss.

 

COUNTY OF MILWAUKEE

)

 

 

Before me, a Notary Public in and for said County, personally appeared
                                      , as Assistant Secretary of The
Northwestern Mutual Life Insurance Company, a Wisconsin corporation, and as
Assistant Secretary of Northwestern Investment Management Company, LLC, a
Delaware limited liability company, and that by authority duly given and as the
act of such entities, executed the foregoing instrument in their name as such
officer.

 

WITNESS my hand and official seal this          day of
                          , 20      .

 

 

 

 

 

 

 

Notary Public

 

State of Wisconsin

 

 

My commission expires:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

BILL OF SALE

 

ARBORS OF HARBOR TOWN JOINT VENTURE, a Tennessee general partnership (“Seller”),
in consideration of the sum of Ten and no/100 Dollars ($10.00) and other good
and valuable consideration, to it in hand paid by
                                               (“Buyer”), the receipt and
sufficiency of which is hereby acknowledged, sells to Buyer its interest in the
name “ARBORS OF HARABORTOWN APARTMENTS” as it relates to the operation of the
Property and the personal property described on Schedule 1 attached hereto which
is located on the land described on Schedule 2 attached hereto.

 

SELLER MAKES NO WARRANTIES OR REPRESENTATIONS WHATSOEVER, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF CONDITION, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.

 

IN WITNESS WHEREOF, Seller has executed this instrument as of
                                , 20     to be effective as of the Closing
Date.  All capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in that certain Real Estate Purchase and Sale
Agreement with an Effective Date of                               , 20    ,
between Seller and Buyer.

 

 

SELLER:

ARBORS OF HARBOR TOWN JOINT VENTURE, a Tennessee joint venture

 

 

 

 

By:

Harbor Town Partners, a Tennessee general partnership, a partner

 

 

 

 

 

 

By:

Gables-Tennessee Properties, L.L.C., a Tennessee

 

 

 

limited liability company, one of its two general partners

 

 

 

 

 

 

By:

Lion Gables Realty Limited Partnership, a

 

 

 

Delaware limited partnership, as member

 

 

 

 

 

 

 

 

By:

Gables GP, Inc., a Texas corporation,

 

 

 

 

as general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

By:

Island Properties Associates, a Tennessee general

 

 

 

partnership, one of its two general partners

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Henry M. Turley, Jr., General Partner

 

--------------------------------------------------------------------------------


 

 

 

By:

Brooks Road Associates, a Tennessee general

 

 

partnership, a general partner

 

 

 

 

 

 

By:

Belz Investco GP, managing partner

 

 

 

 

 

 

 

 

 

By:

URCO, Inc., managing partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

By:

The Northwestern Mutual Life Insurance Company, a

 

 

Wisconsin corporation, a partner

 

 

 

 

 

By:

Northwestern Mutual Real Estate Investments, LLC,

 

 

 

a Delaware limited liability company, its

 

 

 

wholly-owned affiliate and authorized representative

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

Managing Director

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

BILL OF SALE

 

PERSONAL PROPERTY

 

Arbors Harbortown

 

Leasing Office

 

4 computers

3 printers

1 KeyTrak system

1 copier

1 round café table

4 bar stools

1 sofa

1 cocktail table

3 side tables

19 chairs

1 lounge chair

1 buffet

5 desks

3 filing cabinets

1 conference table

4 conference chairs

1 bookshelf

1 fire safe

1 shredder

 

Maintenance

 

1 electric car

1 air compressor

6 dehumidifiers

1 table saw

2 vacuum pumps

1 steamer

2 blowers

1 keypunch

1 ozone machine

1 outdoor vacuum

4 ladders

1 auger

1 wetvac

1 key machine

1 handtruck

1 recovery machine

1 power washer

1 trailer

1 utility vehicle

Fitness Center

 

1 weight set

 

--------------------------------------------------------------------------------


 

1 elliptical

2 bicycles

1 sit up bench

1 sit up seat

1 pull up bar

4 treadmills

1 television

 

Business Center

 

2 computers

1 printer

 

Pool Phase 1

 

11 tables

23 chaise lounge chairs

5 sand chairs

1 bench

 

Pool Phase II

 

48 chaise lounge chairs

10 chairs

3 tables

2 picnic tables

2 grills

 

Model A2

 

1 dining table

4 dining chairs

1 bed

1 armoire

1 night stand

3 lamps

1 mirror

1 sofa

1 desk

1 chair

1 end table

 

Model B2

 

1 dining table

4 dining chairs

1 chair

1 sofa

1 end table

1 cocktail table

1 sofa table

 

4

--------------------------------------------------------------------------------


 

1 armoire

1 bed

1 night stand

1 dresser w/mirror

1 lamp

1 dresser

1 armoire

1 lamp

1 bed

 

5

--------------------------------------------------------------------------------

 

SCHEDULE 2

TO

BILL OF SALE

 

LEGAL DESCRIPTION

 

Land situated in Shelby County, Tennessee:

 

PARCEL I:

 

AREA 1:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at the intersection of the centerline of Auction Avenue (right-of-way
varies) and the east right-of-way line of Island Drive (84 foot right-of-way);
thence along said east line, N 12 degrees 31’ 23” E, 308.35 feet to the point of
beginning; thence continuing along said east right-of-way line, N 12 degrees 31’
23” E, a distance of 217.97 feet to a point; thence along a curve to the right
having a radius of 30 feet, an arc distance of 42.10 feet to a point of reverse
curvature; thence along a curve to the left having a radius of 153 feet, an arc
distance of 68.80 feet to a point of reverse curvature; thence along a curve to
the right having a radius of 7 feet, an arc distance of 9.72 feet to a point of
tangency; thence S 33 degrees 16’ 20” E, 328.65 feet to a point of curvature;
thence along a curve to the right having a radius of 58 feet, an arc distance of
46.97 feet to a point of reverse curvature; thence along a curve to the left
having a 58 foot radius, an arc distance of 138.07 feet to a point; thence S 33
degrees 16’ 20” E, a distance of 150.19 feet to a point; thence S 20 degrees 45’
15” W, a distance of 130.42 feet to a point on the north line of Lot 198; thence
along said north line, N 69 degrees 14’ 45” W, a distance of 185.32 feet to a
point at the northwest corner of Lot 198; thence along the west line of Lot 198,
S 20 degrees 45’ 15” W, a distance of 63.75 feet to a point on the north line of
Auction Avenue; thence along said north line the following courses and
distances: N 69 degrees 14’ 45” W, a distance of 90.03 feet to a point of
curvature; thence along a curve to the right having a 300 foot radius, an arc
distance of 428.14 feet to the point of beginning.

 

AREA 2:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point 581.77 feet from the intersection of Auction Avenue
(right-of-way varies) and the east right-of-way line of Island Drive (84 foot
right-of-way); thence along the centerline of Harbor Town Circle along a curve
to the left having a radius of 125 feet, an arc length of 99.43 feet to a point
said point being the intersection of the centerline of Harbor Town Circle and
the centerline of Harbor Edge Drive (44 foot right-of-way); thence along the
centerline of Harbor Edge Drive S 33 degrees 16’ 20” E, a distance of 152.76
feet; thence N 56 degrees 43’ 40” E, a distance of 22 feet to a point on the
north line of Harbor Edge Drive said point being the point of beginning; thence
N 56 degrees 43’ 40” E, a distance of 34.73 feet to a point; thence S 77 degrees
28’ 37” E, a distance of 279.15 feet to a point; thence S 51 degrees 53’ 08” E,
a distance of 45.00 feet to a point on the northwest line of Harbor Bend Road;
thence along a curve to the right having a radius of 449 feet, an arc distance
of 145.86 feet to a point of tangency; thence S 56 degrees 43’ 40” W, a distance
of 68.41 feet to a point; thence along a curve to the right having a radius of
32 feet, an arc distance of 50.27 feet to a point of tangency on the northeast
line of Harbor Edge Drive; thence along said northeast line N 33 degrees 16’ 20”
W, a distance of 234.24 feet to a point of beginning.

 

--------------------------------------------------------------------------------


 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

(3)         A nonexclusive perpetual easement for utilities, drainage and
ingress and egress to and from Parcel I and Island Drive over, upon, across and
beneath those portions of Harbor Town Circle, Harbor Edge Drive and Harbor Bend
Road (private drives as shown on plat of record in Plat Book 129, Page 73, said
Register’s Office) that abut Parcel I.

 

(2) A nonexclusive perpetual twenty-five foot (25’) easement (“Easement I”) for
ingress and egress to and from Area 1 and Harbor Bend Road over the following
described real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971 in the Shelby County
Register’s Office in Memphis, Tennessee and being more particularly described as
follows:

 

Commencing at the intersection of the centerline of Auction Avenue (right-of-way
varies) and the east right-of-way line of Island Drive (84 foot right-of-way);
thence along said east line, N 12 degrees 31’ 23” E, 308.35 feet to a point;
thence continuing along said east right-of-way line, N 12 degrees 31’ 23” E, a
distance of 217.97 feet to a point of curvature; thence along a curve to the
right having a radius of 30.00 feet, an arc distance of 42.10 feet (chord N 52
degrees 43’ 46” E 38.73 feet) to a point of reverse curvature; thence along a
curve to the left having a radius of 153.00 feet, an arc distance of 68.80 feet
(chord N 80 degrees 03’ 11” E 68.22 feet) to a point of reverse curvature;
thence along a curve to the right having a radius of 7.00 feet, an arc distance
of 9.72 feet (chord S 73 degrees 03’ 04” E 8.96 feet) to a point of tangency;
thence S 33 degrees 16’ 20” E, 328.65 feet to a point of curvature; thence along
a curve to the right having a radius of 58.00 feet, an arc distance of 46.97
feet (chord S 10 degrees 04’ 25” E 45.69 feet) to a point of reverse curvature;
thence along a curve to the left having a 58.00 foot radius, an arc distance of
138.07 feet (chord S 55 degrees 04’ 25” E 107.70 feet) to the point of
beginning; thence S 33 degrees 16’ 20” E, a distance of 150.19 feet to a point;
thence S 20 degrees 45’ 15” W, a distance of 130.42 feet to a point on the north
line of Lot 198; thence along the north line of Lot 198 S 69 degrees 14’ 45” E a
distance of 25 feet to a point; thence N 20 degrees 45’ 15” E a distance of
143.17 feet to a point; thence N 33 degrees 16’ 20” W a distance of 168.60 feet
to a point on the east line of Harbor Edge Drive (44 foot private drive); thence
along a curve to the right having a radius of 58.00 feet an arc length of 25.85
feet (chord S 43 degrees 57’ 40” W a distance of 25.63 feet) to the point of
beginning.

 

PARCEL II:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point 3,678.61 feet from the intersection of Auction Avenue
(right-of-way varies) and the east line right of way line of Island Drive (84
foot right-of-way); thence along the south property line of Joseph L. Baler
Tract S 82 degrees 03’ 54” E a distance of 457.63 feet to the point of
beginning; thence continuing along said property line S 82 degrees 03’ 54” E a
distance of 600 feet to a point; thence S 07 degrees 56’ 06” W, a distance of
690 feet to a point; thence N 82 degrees 03’ 54” W, a distance of 600 feet to a
point; thence N 07 degrees 56’ 06” E a distance of 690 feet to a point of
beginning.

 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

(3) A nonexclusive perpetual sixty-six foot (66’) wide easement (“Easement A”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
Village Circle (a private drive as shown on plat of record in Plat Book 129,
Page 73, said Register’s Office) over, upon, across and beneath the following
described real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

7

--------------------------------------------------------------------------------


 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of east right-of-way of Island Drive and the centerline of Auction
Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor Village
Circle a distance of 49.56 feet to a point of curvature; thence continuing along
the centerline with a curve to the left having a radius of 76.00 feet an arc
length of 121.03 feet (chord N 53 degrees 36’ 42” E, 108.64 feet) to a point,
said point being the centerline of Harbor Village Drive; thence along the said
centerline S 82 degrees 00’ 35” E, a distance of 36.37 feet to the point of
beginning; thence N 07 degrees 59’ 25” E, a distance of 33.00 feet to a point in
the north line of Harbor Village Drive; thence S 82 degrees 00’ 35” E a distance
of 261.10 feet to a point; thence S 07 degrees 56’ 06” W, a distance of 66 feet
to a point in the south line of Harbor Village Drive; thence N 82 degrees 00’
35” W, a distance of 261.15 feet to a point; thence N 07 degrees 59’ 25” E a
distance of 33.00 feet to the point of beginning.

 

(4) A nonexclusive perpetual forty-four foot (44’) wide easement (“Easement D”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
View Drive (a private drive as shown on plat of record in Plat Book 129,
Page 73, said Register’s Office) over, upon, across and beneath the following
described real property:

 

Being part of The Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of the east right-of-way line of Island Drive and the centerline of
Auction Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor
Village Circle a distance of 49.56 feet to a point of curvature; thence
continuing along the centerline with a curve to the left having a radius of
76.00 feet an arc length of 35.63 feet.(chord N 85 degrees 48’ 11” E, 35.30
feet) to a point; thence S 33 degrees 46’ 30” E, along the centerline of Harbor
View Drive (66 foot private drive) a distance of 653.04 feet to the centerline
of Harbor Bend Road (52 foot private drive); thence N 56 degrees 13’ 30” E,
along the centerline of said road 38.00 feet to the point of beginning; thence N
33 degrees 46’ 30” W, a distance of 26 feet to a point in the west line of
proposed Harbor Bend Road extension (52 foot private drive); thence N 56 degrees
13’ 30” E along the west line of said drive 280.46 feet to a point; thence
continuing along said proposed drive N 7 degrees 59’ 25” E a distance of 161.77
feet to a point; thence S 82 degrees 03’ 54” E a distance of 44.00 feet to a
point in the east line of said proposed drive; thence S 7 degrees 59’ 25” W a
distance of 192.24 feet to a point; thence continuing along the east line of
said proposed private drive S 56 degrees 13’ 30” W a distance of 293.02 feet to
a point; thence N 33 degrees 46’ 30” W a distance of 26 feet to the point of
beginning.

 

(5) A nonexclusive perpetual forty-four foot (44’) wide easement (“Easement E”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
View Drive, over, upon, across and beneath the following real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of the east right-of-way line of Island Drive and the centerline of
Auction Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor
Village Circle a distance of 49.56 feet to a point of curvature; thence
continuing along the centerline with a curve to the left having a radius of
76.00 feet an arc length of 121.03 feet (chord N 53 degrees 36’ 42” E, 108.64
feet) to a point said point being the centerline of Harbor Village Drive; thence
along the said centerline S 82 degrees 00’ 35” E, a distance of 36.37 feet to a
point; thence continuing along proposed Harbor Village Drive centerline S 82
degrees 00’ 35” E a distance of 261.13 feet to a point; thence S 07 degrees 56’
06” W, 33 feet to the point of beginning on the south line of proposed Harbor
Village Drive; thence along the east line of the proposed ingress-egress
easement S 7 degrees 56’ 06” W a distance of 156.15 feet to a point of
curvature; thence along a curve to the right having a radius of 122.00 feet an
arc length of 102.82 feet (chord S 32 degrees 04’ 48” W, 99.81 feet) to a point
of tangency; thence S 56 degrees 13’ 30” W, a distance of 54.38 feet to a point
on Harbor View Drive (66 foot private drive); thence N 33 degrees 46’ 30” W
along Harbor View Drive a distance of 44.00 feet to a point; thence N 56 degrees
13’ 30” E a distance of 49.80 feet to a point of curvature; thence along a curve
to the left having a radius of 78.00 feet an arc length of 65.74 feet (chord N
32 degrees 04’ 48” E 63.81 feet) to a point of tangency; thence N 7 degrees 56’
06”

 

8

--------------------------------------------------------------------------------


 

E a distance of 616.52 feet to a point; thence S 82 degrees 00’ 54” E a distance
of 44.00 feet to a point; thence S 7 degrees 56’ 06” W a distance of 460.36 feet
to the point of beginning.

 

(6) A nonexclusive perpetual easement for utilities, drainage and ingress and
egress to and from Easement A and Island Drive over, upon, across and beneath
Harbor Village Circle.

 

(7) A nonexclusive perpetual easement for utilities, drainage and ingress and
egress to and from Easements D and E and Island Drive over, upon, across and
beneath those portions of Harbor View Drive and Harbor Village Circle lying
between said easements and Island Drive.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SELLER’S CERTIFICATE

 

THIS CERTIFICATE (this “Certificate”) is made as of this              day of
                      , 20    , to be effective as of the Closing Date, by
ARBORS OF HARBOR TOWN JOINT VENTURE (“Seller”), in favor of
                         (“Buyer”).

 

RECITALS:

 

Seller and Buyer entered into that certain Real Estate Purchase and Sale
Agreement (the “Agreement”) with an Effective Date of                         ,
20    , with respect to the purchase and sale of property commonly known as
ARBORS OF HARBORTOWN APARTMENTS, located in the City of Memphis, County of
Shelby, State of Tennessee, described therein, and the Agreement provides that
all of the representations and warranties and covenants of Seller in the
Agreement shall be reaffirmed by Seller at Closing.

 

Therefore, Seller hereby certifies to Buyer as follows:

 

1.                                      As of the date hereof, all of Seller’s
representations, and warranties set forth in the Agreement, including, but not
limited to, those set forth in Section 3.1 of the Agreement, were true, correct,
and complete on the date of the Agreement, and remain true, correct, and
complete on the date hereof, without exception or {except as set forth on
Exhibit A attached hereto}.

 

2.                                      All capitalized terms used in this
Certificate without separate definition shall have the same meanings assigned to
them in the Agreement.

 

IN WITNESS WHEREOF, this Certificate has been executed by the duly authorized
representative of Seller the day and year first above written.

 

SELLER:

ARBORS OF HARBOR TOWN JOINT VENTURE, a Tennessee

 

joint venture

 

 

 

By:

Harbor Town Partners, a Tennessee general partnership, a

 

 

partner

 

 

 

 

By:

Gables-Tennessee Properties, L.L.C., a Tennessee

 

 

limited liability company, one of its two general partners

 

 

 

 

By:

Lion Gables Realty Limited Partnership, a

 

 

Delaware limited partnership, as member

 

 

 

 

By:

Gables GP, Inc., a Texas corporation,

 

 

as general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

By:

Island Properties Associates, a Tennessee general

 

 

partnership, one of its two general partners

 

 

 

 

 

By:

 

 

 

Name:

Henry M. Turley, Jr., General Partner

 

 

 

 

 

By:

Brooks Road Associates, a Tennessee general

 

 

partnership, a general partner

 

 

 

 

 

 

By:

Belz Investco GP, managing partner

 

 

 

 

 

 

By:

URCO, Inc., managing partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

By:

The Northwestern Mutual Life Insurance Company, a

 

 

Wisconsin corporation, a partner

 

 

 

 

 

By:

Northwestern Mutual Real Estate Investments, LLC,

 

 

 

a Delaware limited liability company, its

 

 

 

wholly-owned affiliate and authorized representative

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

APPROVED ON BEHALF OF THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY BY:

 

 

 

 

 

 

By:

 

 

 

 

Name:

Thomas O. Rabenn

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

BUYER’S CERTIFICATE

 

THIS CERTIFICATE (this “Certificate”) is made as of this              day of
                      , 20    , to be effective as of the Closing Date, by
                                   (“Buyer”), in favor of ARBORS OF HARBOR TOWN
JOINT VENTURE (“Seller”).

 

RECITALS

 

Seller and Buyer entered into that certain Real Estate Purchase and Sale
Agreement (the “Agreement”) with an Effective Date of                         ,
20    , with respect to the purchase and sale of property commonly known as
ARBORS OF HARBORTOWN APARTMENTS, located in the City of Memphis, County of
Shelby, State of Tennessee, described therein.   The Agreement provides that all
of the representations and warranties of Buyer in the Agreement shall be
reaffirmed by Buyer at Closing.

 

Therefore, Buyer hereby certifies to Seller as follows:

 

1.                                      Buyer hereby reaffirms, as of the date
hereof, that all of Buyer’s representations, and warranties set forth in the
Agreement, including, but not limited to, those set forth in Section 3.3 of the
Agreement, were true, correct, and complete on the date of the Agreement, and
remain true, correct, and complete on the date hereof, without exception or
{except as set forth on Exhibit A attached hereto}; and

 

2.                                      All capitalized terms used in this
Certificate without separate definition shall have the same meanings assigned to
them in the Agreement.

 

[IF BUYER DOES NOT COMMISSION AN ENVIRONMENTAL REPORT]

3.                                      Buyer hereby affirms as of the date
hereof, that Buyer has not prepared, nor had prepared on its behalf, any
environmental reports on or concerning the Property.

 

IN WITNESS WHEREOF, this Certificate has been executed by the duly authorized
representative of Buyer the day and year first above written.

 

 

BUYER:

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

LIST OF SERVICE CONTRACT AND LONG TERM SERVICE CONTRACTS

 

Long Term Service Contracts

Alarm Monitoring

 

ADT

Cable Service

 

Comcast (formerly Cablevision)

Copier Maintenance

 

Stargel (contract serviced by Memphis Communications)

Key System

 

KeyTrak

Laundry Room

 

Mac-Gray

Trash collection

 

Waste Connection

 

Service Contracts

Off site Storage

 

Extra Space Management

Landscape

 

Turfmaster

Pest Control

 

Good Earth Termite & Pest Control

Termite Service

 

Good Earth Termite & Pest Control

Vending Machine

 

Coca Cola

Washer/Dryer Rental

 

Appliance Warehouse

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

ASSIGNMENT AND ASSUMPTION

OF

SERVICE CONTRACTS AND OTHER OBLIGATIONS

 

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) is executed as of the
           day of             , 20    , to be effective as of the Closing Date,
by and between ARBORS OF HARBOR TOWN JOINT VENTURE, a Tennessee general
partnership (“Assignor”), and                                         , a
                                       (“Assignee”).

 

RECITALS

 

A.            Assignor, as Seller, and Assignee, as Buyer, entered into that
certain Real Estate Purchase and Sale Agreement (the “Agreement”) with an
Effective Date of                   , 20    , for the purchase and sale of the
real estate commonly known as ARBORS OF HARBORTOWN APARTMENTS, which is legally
described in Schedule 1 attached hereto and incorporated herein (the
“Property”).

 

B.            In connection with the conveyance of the Property but subject to
the provisions of the Agreement, Assignor desires to assign to Assignee all the
service, maintenance and other contracts respecting the use, maintenance,
development, sale, or operation of the Property or any portion thereof and all
transferable guarantees and warranties for the Property and Assignee desires to
accept said assignment and assume certain obligations of Assignor under said
contracts upon the terms, covenants, and conditions set forth in this
Assignment.

 

C.            All capitalized terms used in this Assignment without separate
definition shall have the same meanings assigned to them in the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Assignment of Service Contracts.  Assignor hereby assigns,
conveys, transfers, and sets over unto Assignee all of Assignor’s right, title,
and interest in, to and under those certain service, maintenance, and other
contracts and concessions respecting the use, maintenance, development, sale, or
operation of the Property or any portion thereof, and all transferable
guarantees and warranties for the Property, which are set forth on Schedule 2
attached hereto and incorporated herein, together with all amendments,
extensions, renewals, and modifications thereto, to the extent assignable
(collectively, the “Service Contracts”), together with all rights and privileges
and subject to the covenants and conditions therein mentioned, including any
warranties or guaranties with respect to any work performed pursuant to the
Service Contracts, to have and to hold the same unto Assignee, its successors
and assigns.

 

2.             Assumption of Service Contracts.  As of the Closing Date (as
defined in the Agreement), Assignee accepts said assignment of the Service
Contracts and, subject to the terms of the Agreement,

 

--------------------------------------------------------------------------------


 

assumes all of Assignor’s obligations under the Service Contracts for the
balance of the terms thereof following the Closing Date.

 

3.             No Merger.  This Assignment shall not merge with or limit or
restrict any provision of the Agreement, and the provisions of the Agreement
shall govern and control the rights and obligations of Assignor and Assignee
with respect to all matters described therein, including, without limitation,
representations and warranties, the apportionment of payment obligations and
indemnification obligations.

 

4.             Binding Effect.  This Assignment shall be binding upon and inure
to the benefit of the Assignor and Assignee and each of their respective
successors and assigns.

 

5.               Counterparts.  This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

ASSIGNOR:

ARBORS OF HARBOR TOWN JOINT VENTURE, a Tennessee

 

joint venture

 

 

 

By:

Harbor Town Partners, a Tennessee general partnership, a

 

 

partner

 

 

 

 

 

 

By:

Gables-Tennessee Properties, L.L.C., a Tennessee

 

 

limited liability company, one of its two general partners

 

 

 

 

By:

Lion Gables Realty Limited Partnership, a

 

 

 

Delaware limited partnership, as member

 

 

 

 

 

By:

Gables GP, Inc., a Texas corporation,

 

 

as general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

By:

Island Properties Associates, a Tennessee general

 

partnership, one of its two general partners

 

 

 

By:

 

 

Name:

Henry M. Turley, Jr., General Partner

 

 

 

By:

Brooks Road Associates, a Tennessee general

 

partnership, a general partner

 

 

 

 

By:

Belz Investco GP, managing partner

 

 

 

 

By:

URCO, Inc., managing partner

 

2

--------------------------------------------------------------------------------

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

By:

The Northwestern Mutual Life Insurance Company, a

 

Wisconsin corporation, a partner

 

 

 

By:

Northwestern Mutual Real Estate Investments, LLC,

 

 

a Delaware limited liability company, its

 

 

wholly-owned affiliate and authorized representative

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Managing Director

 

 

ASSIGNEE:

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION OF

SERVICE CONTRACTS AND OTHER OBLIGATIONS

 

LEGAL DESCRIPTION

 

Land situated in Shelby County, Tennessee:

 

PARCEL I:

 

AREA 1:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at the intersection of the centerline of Auction Avenue (right-of-way
varies) and the east right-of-way line of Island Drive (84 foot right-of-way);
thence along said east line, N 12 degrees 31’ 23” E, 308.35 feet to the point of
beginning; thence continuing along said east right-of-way line, N 12 degrees 31’
23” E, a distance of 217.97 feet to a point; thence along a curve to the right
having a radius of 30 feet, an arc distance of 42.10 feet to a point of reverse
curvature; thence along a curve to the left having a radius of 153 feet, an arc
distance of 68.80 feet to a point of reverse curvature; thence along a curve to
the right having a radius of 7 feet, an arc distance of 9.72 feet to a point of
tangency; thence S 33 degrees 16’ 20” E, 328.65 feet to a point of curvature;
thence along a curve to the right having a radius of 58 feet, an arc distance of
46.97 feet to a point of reverse curvature; thence along a curve to the left
having a 58 foot radius, an arc distance of 138.07 feet to a point; thence S 33
degrees 16’ 20” E, a distance of 150.19 feet to a point; thence S 20 degrees 45’
15” W, a distance of 130.42 feet to a point on the north line of Lot 198; thence
along said north line, N 69 degrees 14’ 45” W, a distance of 185.32 feet to a
point at the northwest corner of Lot 198; thence along the west line of Lot 198,
S 20 degrees 45’ 15” W, a distance of 63.75 feet to a point on the north line of
Auction Avenue; thence along said north line the following courses and
distances: N 69 degrees 14’ 45” W, a distance of 90.03 feet to a point of
curvature; thence along a curve to the right having a 300 foot radius, an arc
distance of 428.14 feet to the point of beginning.

 

AREA 2:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point 581.77 feet from the intersection of Auction Avenue
(right-of-way varies) and the east right-of-way line of Island Drive (84 foot
right-of-way); thence along the centerline of Harbor Town Circle along a curve
to the left having a radius of 125 feet, an arc length of 99.43 feet to a point
said point being the intersection of the centerline of Harbor Town Circle and
the centerline of Harbor Edge Drive (44 foot right-of-way); thence along the
centerline of Harbor Edge Drive S 33 degrees 16’ 20” E, a distance of 152.76
feet; thence N 56 degrees 43’ 40” E, a distance of 22 feet to a point on the
north line of Harbor Edge Drive said point being the point of beginning; thence
N 56 degrees 43’ 40” E, a distance of 34.73 feet to a point; thence S 77 degrees
28’ 37” E, a distance of 279.15 feet to a point; thence S 51 degrees 53’ 08” E,
a distance of 45.00 feet to a point on the northwest line of Harbor Bend Road;
thence along a curve to the right having a radius of 449 feet, an arc distance
of 145.86 feet to a point of tangency; thence S 56 degrees 43’ 40” W, a distance
of 68.41 feet to a point; thence along a curve to the right having a radius of
32 feet, an arc distance of 50.27 feet to a point of tangency on the northeast
line of Harbor Edge Drive; thence along said northeast line N 33 degrees 16’ 20”
W, a distance of 234.24 feet to a point of beginning.

 

--------------------------------------------------------------------------------


 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

(4)         A nonexclusive perpetual easement for utilities, drainage and
ingress and egress to and from Parcel I and Island Drive over, upon, across and
beneath those portions of Harbor Town Circle, Harbor Edge Drive and Harbor Bend
Road (private drives as shown on plat of record in Plat Book 129, Page 73, said
Register’s Office) that abut Parcel I.

 

(2) A nonexclusive perpetual twenty-five foot (25’) easement (“Easement I”) for
ingress and egress to and from Area 1 and Harbor Bend Road over the following
described real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971 in the Shelby County
Register’s Office in Memphis, Tennessee and being more particularly described as
follows:

 

Commencing at the intersection of the centerline of Auction Avenue (right-of-way
varies) and the east right-of-way line of Island Drive (84 foot right-of-way);
thence along said east line, N 12 degrees 31’ 23” E, 308.35 feet to a point;
thence continuing along said east right-of-way line, N 12 degrees 31’ 23” E, a
distance of 217.97 feet to a point of curvature; thence along a curve to the
right having a radius of 30.00 feet, an arc distance of 42.10 feet (chord N 52
degrees 43’ 46” E 38.73 feet) to a point of reverse curvature; thence along a
curve to the left having a radius of 153.00 feet, an arc distance of 68.80 feet
(chord N 80 degrees 03’ 11” E 68.22 feet) to a point of reverse curvature;
thence along a curve to the right having a radius of 7.00 feet, an arc distance
of 9.72 feet (chord S 73 degrees 03’ 04” E 8.96 feet) to a point of tangency;
thence S 33 degrees 16’ 20” E, 328.65 feet to a point of curvature; thence along
a curve to the right having a radius of 58.00 feet, an arc distance of 46.97
feet (chord S 10 degrees 04’ 25” E 45.69 feet) to a point of reverse curvature;
thence along a curve to the left having a 58.00 foot radius, an arc distance of
138.07 feet (chord S 55 degrees 04’ 25” E 107.70 feet) to the point of
beginning; thence S 33 degrees 16’ 20” E, a distance of 150.19 feet to a point;
thence S 20 degrees 45’ 15” W, a distance of 130.42 feet to a point on the north
line of Lot 198; thence along the north line of Lot 198 S 69 degrees 14’ 45” E a
distance of 25 feet to a point; thence N 20 degrees 45’ 15” E a distance of
143.17 feet to a point; thence N 33 degrees 16’ 20” W a distance of 168.60 feet
to a point on the east line of Harbor Edge Drive (44 foot private drive); thence
along a curve to the right having a radius of 58.00 feet an arc length of 25.85
feet (chord S 43 degrees 57’ 40” W a distance of 25.63 feet) to the point of
beginning.

 

PARCEL II:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point 3,678.61 feet from the intersection of Auction Avenue
(right-of-way varies) and the east line right of way line of Island Drive (84
foot right-of-way); thence along the south property line of Joseph L. Baler
Tract S 82 degrees 03’ 54”

E a distance of 457.63 feet to the point of beginning; thence continuing along
said property line S 82 degrees 03’ 54” E a distance of 600 feet to a point;
thence S 07 degrees 56’ 06” W, a distance of 690 feet to a point; thence N 82
degrees 03’ 54” W, a distance of 600 feet to a point; thence N 07 degrees 56’
06” E a distance of 690 feet to a point of beginning.

 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

(3) A nonexclusive perpetual sixty-six foot (66’) wide easement (“Easement A”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
Village Circle (a private drive as shown on plat of record in Plat Book 129,
Page 73, said Register’s Office) over, upon, across and beneath the following
described real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

2

--------------------------------------------------------------------------------


 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of east right-of-way of Island Drive and the centerline of Auction
Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor Village
Circle a distance of 49.56 feet to a point of curvature; thence continuing along
the centerline with a curve to the left having a radius of 76.00 feet an arc
length of 121.03 feet (chord N 53 degrees 36’ 42” E, 108.64 feet) to a point,
said point being the centerline of Harbor Village Drive; thence along the said
centerline S 82 degrees 00’ 35” E, a distance of 36.37 feet to the point of
beginning; thence N 07 degrees 59’ 25” E, a distance of 33.00 feet to a point in
the north line of Harbor Village Drive; thence S 82 degrees 00’ 35” E a distance
of 261.10 feet to a point; thence S 07 degrees 56’ 06” W, a distance of 66 feet
to a point in the south line of Harbor Village Drive; thence N 82 degrees 00’
35” W, a distance of 261.15 feet to a point; thence N 07 degrees 59’ 25” E a
distance of 33.00 feet to the point of beginning.

 

(4) A nonexclusive perpetual forty-four foot (44’) wide easement (“Easement D”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
View Drive (a private drive as shown on plat of record in Plat Book 129,
Page 73, said Register’s Office) over, upon, across and beneath the following
described real property:

 

Being part of The Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of the east right-of-way line of Island Drive and the centerline of
Auction Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor
Village Circle a distance of 49.56 feet to a point of curvature; thence
continuing along the centerline with a curve to the left having a radius of
76.00 feet an arc length of 35.63 feet.(chord N 85 degrees 48’ 11” E, 35.30
feet) to a point; thence S 33 degrees 46’ 30” E, along the centerline of Harbor
View Drive (66 foot private drive) a distance of 653.04 feet to the centerline
of Harbor Bend Road (52 foot private drive); thence N 56 degrees 13’ 30” E,
along the centerline of said road 38.00 feet to the point of beginning; thence N
33 degrees 46’ 30” W, a distance of 26 feet to a point in the west line of
proposed Harbor Bend Road extension (52 foot private drive); thence N 56 degrees
13’ 30” E along the west line of said drive 280.46 feet to a point; thence
continuing along said proposed drive N 7 degrees 59’ 25” E a distance of 161.77
feet to a point; thence S 82 degrees 03’ 54” E a distance of 44.00 feet to a
point in the east line of said proposed drive; thence S 7 degrees 59’ 25” W a
distance of 192.24 feet to a point; thence continuing along the east line of
said proposed private drive S 56 degrees 13’ 30” W a distance of 293.02 feet to
a point; thence N 33 degrees 46’ 30” W a distance of 26 feet to the point of
beginning.

 

(5) A nonexclusive perpetual forty-four foot (44’) wide easement (“Easement E”)
for utilities, drainage and ingress and egress to and from Parcel II and Harbor
View Drive, over, upon, across and beneath the following real property:

 

Being part of the Island Properties Associates Property in Memphis, Shelby
County, Tennessee as described in Instrument Number AE 5971, in the Shelby
County Register’s Office in Memphis, Tennessee and being more particularly
described as follows:

 

Commencing at a point on the east line of Island Drive 3075.85 feet north of the
intersection of the east right-of-way line of Island Drive and the centerline of
Auction Avenue; thence S 80 degrees 46’ 01” E along the centerline of Harbor
Village Circle a distance of 49.56 feet to a point of curvature; thence
continuing along the centerline with a curve to the left having a radius of
76.00 feet an arc length of 121.03 feet (chord N 53 degrees 36’ 42” E, 108.64
feet) to a point said point being the centerline of Harbor Village Drive; thence
along the said centerline S 82 degrees 00’ 35” E, a distance of 36.37 feet to a
point; thence continuing along proposed Harbor Village Drive centerline S 82
degrees 00’ 35” E a distance of 261.13 feet to a point; thence S 07 degrees 56’
06” W, 33 feet to the point of beginning on the south line of proposed Harbor
Village Drive; thence along the east line of the proposed ingress-egress
easement S 7 degrees 56’ 06” W a distance of 156.15 feet to a point of
curvature; thence along a curve to the right having a radius of 122.00 feet an
arc length of 102.82 feet (chord S 32 degrees 04’ 48” W, 99.81 feet) to a point
of tangency; thence S 56 degrees 13’ 30” W, a distance of 54.38 feet to a point
on Harbor View Drive (66 foot private drive); thence N 33 degrees 46’ 30” W
along Harbor View Drive a distance of 44.00 feet to a point; thence N 56 degrees
13’ 30” E a distance of 49.80 feet to a point of curvature; thence along a curve
to the left having a radius of 78.00 feet an arc length of 65.74 feet (chord N
32 degrees 04’ 48” E 63.81 feet) to a point of tangency; thence N 7 degrees 56’
06”

 

3

--------------------------------------------------------------------------------


 

E a distance of 616.52 feet to a point; thence S 82 degrees 00’ 54” E a distance
of 44.00 feet to a point; thence S 7 degrees 56’ 06” W a distance of 460.36 feet
to the point of beginning.

 

(6) A nonexclusive perpetual easement for utilities, drainage and ingress and
egress to and from Easement A and Island Drive over, upon, across and beneath
Harbor Village Circle.

 

(7) A nonexclusive perpetual easement for utilities, drainage and ingress and
egress to and from Easements D and E and Island Drive over, upon, across and
beneath those portions of Harbor View Drive and Harbor Village Circle lying
between said easements and Island Drive.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2

TO

ASSIGNMENT AND ASSUMPTION OF

SERVICE CONTRACTS AND OTHER OBLIGATIONS

 

SERVICE CONTRACTS

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

APPROVAL NOTICE

 

, 20    

 

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention:

 

RE:                           Real Estate Purchase and Sale Agreement with an
Effective Date of                 , 20     (the “Agreement”), between ARBORS OF
HARBOR TOWN JOINT VENTURE, as Seller, and                                 , as
Buyer

 

Dear                   :

 

This is to advise you that after inspecting the Property described in the
Agreement, Buyer has approved all aspects of the Property, including, but not
limited to, the Survey and the condition of title to the Property pursuant to
the provisions of Sections 5.1 and 5.2 of the Agreement and chooses to proceed
under the terms of the Agreement.

 

Buyer wishes to assume, in addition to the Long-Term Service Contracts and
on-going Leasing Commissions, which must be assumed under the terms of the
Agreement, the Service Contracts listed on the attached Exhibit A.

 

[Name of Buyer]

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

cc: [Name and address of Escrowholder]

 

 

 

Attachment as stated

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO APPROVAL NOTICE

 

Service Contracts to Be Assumed

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

AFFIDAVIT AS TO DEBTS, LIENS,

PARTIES IN POSSESSION, AND GAP COVERAGE

 

PROPERTY:  The property located at
                                                  
                                                              , as more
particularly described in                                Insurance Company’s
(“Title Company”) Commitment No.                      (the “Commitment”) with an
effective date of                       ,                (the “Effective Date”).

 

BEFORE ME, the undersigned authority, on this                              day
of                                 , 20    , personally appeared
                            ,                              and
                                   on behalf of ARBORS OF HARBOR TOWN JOINT
VENTUREl (“Seller”), personally known to me to be the person whose name is
subscribed hereto and upon oath deposes and says, in his/her capacities as
                                 of                                         ,
                                 of                                        and
Managing Director of Northwestern Investment Management Company, LLC (and not
personally), that, to the best knowledge of the undersigned, as of the date of
this Affidavit and other than as disclosed in the Commitment:

 

1.             Seller has not purchased, either through a time payment contract
or otherwise, any fixture which constitutes real property and is located on the
Property, which is not fully paid for as of the date of this Affidavit.  [except
for           ]

 

2.             There are no judgment lien, federal tax liens, or state tax liens
against the Property as of the date of this Affidavit.

 

3.             Seller is in sole possession of the Property and has not entered
into any leases granting any party a right of possession to the Property, except
for the leases described on Exhibit A attached hereto and incorporated herein. 
No rights of first refusal or purchase options exist as of the date of this
Affidavit with respect to any portion of the Property.

 

4.             Seller has not entered into any unrecorded agreements which
encumber title to the Property and which, by their terms, are still in force,
including, without limitation, contracts, deeds, mortgages, trust deeds,
easements, security agreements or liens of any nature except (i) as disclosed in
the Commitment and (ii) to the extent legible copies of the same have been
delivered to Seller except as follows (if none, state “NONE”):
[                ]

 

5.             Seller has taken no action nor executed any instrument, nor are
there any matters pending against Seller, with respect to the Property which
could give rise to a lien against the Property between the Effective Date and
the date of this Affidavit.

 

6.             Within the last six (6) months of the date of this Affidavit and
except to the extent that Seller shall fully pay the cost thereof, no labor,
services or materials have been furnished to rehabilitate, repair, refurbish, or
remodel the Property or the improvements located thereon, nor have any contracts
been entered into by Seller for the furnishing of such labor, services, or
materials that are to be completed subsequent to the date hereof.

 

7.             Seller has not received written notice of any violation of
covenants, conditions, or restrictions affecting the Property which have not
been cured or otherwise remedied.

 

--------------------------------------------------------------------------------


 

The statements made to Title Company in this Affidavit are made solely as an
inducement to Title Company to issue an owner’s policy of title insurance to
[insert Buyer] (“Buyer”), and to no other person or entity and for no other
purpose.  Seller hereby acknowledges that Title Company is relying upon the
statements contained herein in issuing such policy of title insurance to Buyer.

 

 

ARBORS OF HARBOR TOWN JOINT VENTURE, a Tennessee

 

joint venture

 

 

 

 

By:

Harbor Town Partners, a Tennessee general partnership, a

 

 

partner

 

 

 

 

By:

Gables-Tennessee Properties, L.L.C., a Tennessee

 

 

limited liability company, one of its two general partners

 

 

 

 

By:

Lion Gables Realty Limited Partnership, a

 

 

Delaware limited partnership, as member

 

 

 

 

By:

Gables GP, Inc., a Texas corporation,

 

 

as general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

Island Properties Associates, a Tennessee general

 

 

partnership, one of its two general partners

 

 

 

 

By:

 

 

Name:

Henry M. Turley, Jr., General Partner

 

 

 

 

By:

Brooks Road Associates, a Tennessee general

 

partnership, a general partner

 

 

 

 

By:

Belz Investco GP, managing partner

 

 

 

 

By:

URCO, Inc., managing partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

The Northwestern Mutual Life Insurance Company, a

 

 

Wisconsin corporation, a partner

 

 

 

 

By:

Northwestern Mutual Real Estate Investments, LLC,

 

 

a Delaware limited liability company, its

 

 

wholly-owned affiliate and authorized representative

 

2

--------------------------------------------------------------------------------

 

 

By:

 

 

Name:

 

 

Title:

Managing Director

 

 

Sworn and subscribed to before me this            day of                     ,
20      .

 

 

 

 

 

 

 

Notary Public, State of Wisconsin

 

 

My commission expires:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

AFFIDAVIT AS TO DEBTS, LIENS, PARTIES IN POSSESSION

AND GAP COVERAGE

 

LIST OF UNRECORDED LEASES

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

TENANT NOTICE LETTER

 

                                                , 20       

 

Dear Tenant:

 

This is to advise you that as of                                       , 20    ,
                                             (“Buyer”) has acquired the Property
commonly known as                                                   
(“Property”) and
                                                                             is
now the property manager of the Property.  The leasing office address of the
Buyer’s property manager is:

 

 

 

 

 

 

 

 

 

 

 

All future payments of rent and other charges due under your lease, should be
made payable to                                            and delivered to the
above-referenced leasing office.  Your security deposit, if any, has also been
transferred to Buyer and Buyer shall be responsible for its return to you
pursuant to the terms of your lease agreement.

 

Should you have any questions concerning the acquisition of the Property, please
call the property manager at
                                                        .

 

Very truly yours,

 

 

SELLER: [OR PROPERTY MANAGER ON BEHALF OF SELLER]

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

BUYER:

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AND SALE AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AND SALE AGREEMENT
(“Assignment”) is made as of                                    , 20     by and
between
                                                                                
(“Original Buyer”) and
                                                                                      
(“Assuming Buyer”) with respect to the following:

 

RECITALS

 

A.            Original Buyer and ARBORS OF HARBOR TOWN JOINT VENTURE (“Seller”)
have entered into that certain Real Estate Purchase and Sale Agreement dated as
of                                                (the “Agreement”), wherein
Seller has agreed to sell to Original Buyer, and Original Buyer has agreed to
purchase from Seller, certain real property and improvements located thereon as
described in the Agreement (“Property”).

 

B.            Original Buyer desires to assign its interest in the Agreement to
Assuming Buyer, and Assuming Buyer desires to assume such interest, all as
hereinafter provided.

 

AGREEMENT

 

In consideration of the foregoing Recitals and the mutual covenants and
agreements contained in this Assignment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Original Buyer and Assuming Buyer agree as follows:

 

1.             Assignment of Agreement  Original Buyer hereby assigns to
Assuming Buyer all of Original Buyer’s right, title and interest in and to the
Agreement, and Assuming Buyer hereby accepts such assignment.  Assuming Buyer
hereby assumes and agrees to perform, and to be bound by, all of the terms,
covenants, conditions, and obligations imposed upon or assumed by Original Buyer
under the terms of the Agreement.

 

2.             Joint and Several Liability Original Buyer shall not be released
from any existing obligations under the Agreement as a result of this
Assignment, and Assuming Buyer hereby agrees to be jointly and severally liable
with Original Buyer for all representations, warranties, indemnities, waivers,
releases, and other obligations and undertakings set forth in the Agreement,
including, without limitation, the obligations and undertakings set forth in the
Sections of the Agreement entitled “Buyer’s Reliance on Own Investigations;
“AS-IS” Sale,” “Buyer Indemnity” and “Release”.

 

3.             Representations and Warranties of Assuming Buyer  Assuming Buyer
hereby represents and warrants to Seller that:

 

(a)           Assuming Buyer is directly or indirectly controlled by Original
Buyer;

 

(b)                                 Assuming Buyer, and the individuals signing
this Assignment on behalf of Assuming Buyer, have the full, legal power,
authority, and right to execute and deliver and to perform their legal
obligations under this Assignment.  Assuming Buyer’s performance hereunder and
the transactions contemplated hereby have been duly

 

--------------------------------------------------------------------------------


 

authorized by all requisite action on the part of Assuming Buyer and no
remaining action is required to make this Agreement binding on Assuming Buyer.

 

(c)                                  Assuming Buyer is not, and shall not
become, a person or entity with whom U. S. persons or entities are restricted
from doing business with under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or be otherwise associated with such
persons or entities.

 

4.             Miscellaneous

 

(a)

 

Entire Agreement. The Agreement, together with this Assignment, embodies the
entire understanding between Original Buyer and Assuming Buyer with respect to
its subject matter and can be changed only by an instrument in writing signed by
Original Buyer and Assuming Buyer and approved in writing by Seller.

 

 

 

(b)

 

Time of Essence. Time is of the essence of each and every term, condition,
obligation and provision hereof.

 

 

 

(c)

 

Counterparts. This Assignment may be executed in one or more counterparts,
including facsimile counterparts, each of which shall be deemed an original but
all of which, taken together, shall constitute the same Assignment.

 

 

 

(d)

 

Applicable Law. This Assignment shall be governed by and construed and enforced
in accordance with the laws of the state in which the Property is located
without regard to conflicts of law principles.

 

 

 

(e)

 

Capitalized Terms. Capitalized terms used in this Assignment shall have the same
meaning as set forth in the Agreement unless otherwise specifically defined
herein.

 

IN WITNESS WHEREOF, this Assignment has been executed as of the day and year
second set forth above.

 

2

--------------------------------------------------------------------------------


 

ORIGINAL BUYER:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ASSUMING BUYER:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

FEDERAL NATIONAL MORTGAGE ASSOCIATION SURVEY REQUIREMENTS

 

An acceptable As-Built Survey meets the following requirements:

 

1.             The Survey must be certified by a Surveyor licensed in the
jurisdiction in which the property is located. If that jurisdiction licenses
engineers instead of surveyors, then the Survey may be certified by such a
licensed engineer.

 

2.             The Survey must be dated within three hundred sixty (360) days of
the scheduled date of Closing Date.

 

3.             The narrative legal description of the Property shown on the
Survey must be identical to that contained in the Commitment. A metes and bounds
description, a lot and block description, or a description of the Property
bounded on all sides by dedicated streets or alleys is acceptable as long as it
corresponds to the legal description shown in such Commitment. If the Commitment
refers to a recorded plat, then such plat with appropriate recording references
must be indicated on the survey.

 

4.             The Survey must meet the requirements of an ALTA/ACSM Land Title
Survey made in accordance with the Minimum Standard Detail Requirements for
American Land Title Association and American Congress on Surveying and Mapping
Land Title Surveys, as adopted in 2011 including, at a minimum, the following
Table A items:  1, 2, 3, 4, 6(a) with setback lines drawn, 7(a), 8, 9, 10,
11(a), 13, 16 and 20.  In addition, the following requirements must be met:

 

(i)            the location of all buildings (including exterior dimensions at
ground level), structures or other substantial visible improvements (including
sidewalks, curbs, parking areas and fences) and the distance from such
improvements to adjoining exterior property lines must be depicted;

 

(ii)           the number and location of parking spaces (specifying the number
of spaces reserved for handicapped use, if any);

 

(iii)          indication of access (such as curb cuts and driveways) to
adjoining streets and highways and information as to whether such roadways are
public or private;

 

5.             A Surveyor’s Certificate should be placed on the face of the Plat
of Survey (or attached in some appropriate manner) and read strictly as follows:

 

SURVEYOR’S CERTIFICATE

 

The undersigned, being a registered surveyor of the State of Tennessee certifies
to (i) RED MORTGAGE CAPITAL, LLC, (ii) FANNIE MAE, its successors and assigns,
(iii) FREDDIE MAC, its successors and assigns, (iv) FINPAR 4, L.L.C. and (v)
[INSERT NAME OF TITLE INSURER] as follows:

 

This is to certify that this map or plat and the survey on which it is based
were made in accordance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys,

 

4

--------------------------------------------------------------------------------


 

jointly established and adopted by ALTA and NSPS, and includes Items
                                           of Table A thereof.  The field work
was completed on                                         .

 

 

 

 

Dated:

 

 

(Name of Surveyor)

(SEAL)

 

Registration No.

 

 

6.             Just as a reminder, every easement, right of way, or similar
exception referenced on the Lender’s Title Insurance Commitment must be
reflected (drawn or appropriately noted) on the Plat of Survey and vice versa.
In this regard, it is important that the Surveyor be provided with a copy of a
current Commitment as soon as it is available. (In the event a particular
easement is blanket in nature or cannot be shown with specificity, a note so
stating should be included on the Survey).

 

7.             If any portion of the Property is in a Special Hazard area, as
designated on the applicable Flood Insurance Rate Map for the community, the
boundaries and a designation of the zone of any such area within the Property
must be shown on the survey

 

5

--------------------------------------------------------------------------------
